 Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 1 of 53 PageID 2690



                              United States District Court
                               Middle District of Florida
                                 Jacksonville Division

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                                NO. 3:17-cv-965-J-PDB

PARVEZ MANZOOR KHAN,
A/K/A MOHAMMAD AKHTAR,
A/K/A JAWEED KHAN,


               Defendant.



                  Findings of Fact and Conclusions of Law 1

         The United States seeks denaturalization of Parvez Manzoor Khan, bringing
three causes of action against him under 8 U.S.C. § 1451(a). Doc. 1. The Court issues
these findings of fact and conclusions of law under Federal Rule of Civil Procedure
52(a).

I.       Overview

         In an order denying cross motions for summary judgment, the Court found
several facts material and not genuinely in dispute and ruled, under Federal Rule of
Civil Procedure 56(g), those facts are treated as established. 2 Doc. 41 at 58. Neither
party challenges that finding.




         1Anunredacted version of these findings of fact and conclusions of law is filed
separately under seal. The redacted information is only the months and days of birthdates.
         2A
          citation to a fact earlier found material, not genuinely in dispute, and treated as
established under Rule 56(g) is to the order on the cross motions for summary judgment
where the finding was made, which is “Doc. 41.” The order contains additional citations to
evidence establishing the fact.
 Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 2 of 53 PageID 2691



       For material disputed facts, the Court conducted a non-jury trial on April 2,
2019. Doc. 51. Afterward, the parties submitted proposed findings of fact and
conclusions of law, and the government added supplemental authority. Docs. 57, 58,
64. The parties presented closing arguments on July 30, 2019. Doc. 61.

       At the trial, the government presented testimony of two witnesses: Khan and
Lisa Pellechia (an Immigration Services Officer). Doc. 52 at 15–245. Khan presented
testimony of two witnesses: Betty Louise Khan (his wife) and Suhail Khan (his
brother). Doc. 52 at 249–76, 279–319.

       The Court admitted into evidence two joint exhibits: an A-File for Khan with
personal identifiers and sensitive information redacted (Jt. Ex. 1; Docs. 51-1–51-4);
and the same A-File without the redactions (sealed Jt. Ex. 2; Doc. 54). 3 Doc. 52 at 9.

       Without objection, the Court admitted into evidence fourteen exhibits offered
by the government: a transcript and a video recording of a deposition of Xiomara
Flores (a U.S. Customs and Border Patrol [CBP] Officer) (Pl. Exs. 1 & 2; Docs. 51-5,
51-6); a transcript and a video recording of a deposition of Eduardo Reveles (a CBP
Officer) (Pl. Exs. 3 & 4; Docs. 51-7, 51-8); a transcript and a video recording of a
deposition of Sarah Wescott (a CBP Officer) (Pl. Exs. 5 & 6; Docs. 51-9, 51-10); a
certified copy of Khan’s Form N-400 (sealed Pl. Ex. 7; Doc. 55); a certified copy of
Khan’s Form I-485 (sealed Pl. Ex. 8; Doc. 56); 4 a stipulation (Pl. Ex. 9; Doc. 51-13); a
completed Form I-877 (Pl. Ex. 10; Doc. 51-14); 5 a “Warning as to Rights” and a




       3Unless
             otherwise indicated, a citation to a page in an exhibit is to the Bates number
or page number on the exhibit rather than the page number “stamped” at the top through
CM/ECF.
       4The certified copies of Khan’s N-400 and I-485 are sealed because they include
personal identifiers. Redacted versions are in Khan’s redacted A-File, Jt. Ex. 1, on the public
docket at Docs. 51-1–51-4.
       5The  completed Form I-877, Pl. Ex. 10, Doc. 51-14, is an exhibit to Wescott’s deposition
transcript, Pl. Ex. 5, Doc. 51-9. The exhibit is not with the deposition transcript. Pl. Ex. 5.


                                               2
 Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 3 of 53 PageID 2692



“Health Questionaire” [sic] (Pl. Ex. 11; Doc. 51-15); 6 a laboratory report (Pl. Ex. 12;
Doc. 51-16); and affidavits of Khan and Suhail Khan (Pl. Exs. 13, 14; Docs. 51-17, 51-
18). Doc. 52 at 10–14, 20, 303.

         Without objection, the Court admitted into evidence three exhibits offered by
Khan: filings in the Supreme Court of California (Def. Ex. 2; Doc. 51-19); 7 a news
release by the U.S. Department of Justice (Def. Ex. 3; Doc. 51-20); and a report by the
Office of Inspector General for the U.S. Department of Homeland Security (Def. Ex.
4; Doc. 51-21). Doc. 52 at 321–23.

         At the close of the government’s case, Khan moved to dismiss, arguing the
government had not proved any omission would have caused him to be denied lawful
permanent residency or citizenship. Doc. 52 at 246. The Court took the motion under
advisement. Doc. 52 at 248. The Court denies the motion for reasons that follow.

II.      Findings of Fact

         The findings of fact are from credibility findings; from the facts found material,
not genuinely in dispute, and treated as established under Rule 56(g) in the order on
the cross motions for summary judgment, Doc. 41; and from the evidence admitted at
trial.

         The Court’s credibility findings are based on the witness’s tone and demeanor,



         6The“Warning as to Rights” and “Health Questionaire” [sic], Pl. Ex. 11, Doc. 51-15,
are exhibits to Flores’s deposition transcript, Pl. Ex. 1, Doc. 51-5, and Reveles’s deposition
transcript, Pl. Ex. 3, Doc. 51-7. The exhibits are also with the deposition transcripts, Pl. Exs.
1 & 3.
         7Khan offered defendant’s exhibit 1. Doc. 52 at 206–11. The government objected to
its admission because Khan had not provided a foundation for its admission. Doc. 52 at 208.
The Court reserved ruling on the objection. Doc. 52 at 208–09. The Court sustains the
objection. What the document is, why the document was made, and where the document came
from remain unclear. The witness through whom Khan tried to offer the exhibit—Pellechia—
testified she had never seen the document, does not know why it was created, and does not
really know what it is. Doc. 52 at 236–37.


                                               3
 Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 4 of 53 PageID 2693



the witness’s opportunity to know about the topic of the testimony, the witness’s
ability to remember, the witness’s interest in the outcome, the witness’s familial or
other bias, the incredibility of the witness’s testimony given documentary and other
evidence, and other reasons specified in the footnotes that follow.

       Considering those indicators of credibility, the Court finds Pellechia’s
testimony credible and some of Khan’s, Betty Khan’s, and Suhail Khan’s testimony
credible. Where a witness testified contrary to a finding of fact, the Court makes a
credibility finding against the witness’s testimony.

A.     Entry, Exclusion Proceedings, and Asylum Request

       Parvez Manzoor Khan was born in Pakistan on                      1957, to Manzoor
Ahmad Khan and Razia Beguni. 8 Doc. 52 at 16, 45, 274, 283, 291; Jt. Exs. 1 & 2 at
162, 164, 167, 169–70, 173, 176. He has three siblings: Javed (his twin brother),
Zubair, and Suhail Khan. Doc. 52 at 17, 280, 281. Javed Khan lives in Pakistan, and
Zubair and Suhail Khan live in the United States. Doc. 52 at 17, 291. Khan has never
had a serious medical issue or a drug or alcohol problem. Doc. 52 at 17.

       On December 7, 1991, Khan, then age 34, arrived in Los Angeles, California,
aboard Korean Airlines on Flight KE002, which was a direct flight from Karachi,
Pakistan. Doc. 41 ¶ 2; Doc. 52 at 22–23; Jt. Exs. 1 & 2 at 273. Because he had never
traveled outside of Pakistan, the date was significant to him. Doc. 52 at 22.

       Khan knew he would need a passport and a visa to travel to the United States
but feared he would not get one because of insufficient money and business ties in
Pakistan. Doc. 52 at 25, 101, 132–33. In Pakistan, for a couple thousand dollars, he



       8The government contends there is no need to resolve Khan’s true identity. Doc. 57 at
1 n.2. Khan testified “Parvez Manzoor Khan” is his real name and he has used that name
throughout his life. Doc. 52 at 117–18. Suhail Khan testified his brother’s name is “Parvez
Manzoor Khan.” Doc. 52 at 280. The Court finds this testimony credible, including because
of the documents in Khan’s A-File supporting his I-485 and N-400 (discussed later).


                                             4
 Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 5 of 53 PageID 2694



bought a Pakistani passport stamped with a U.S. B-2 Visitor Visa. Doc. 41 ¶ 4; Doc.
52 at 24, 32–33; Jt. Exs. 1 & 2 at 572–91. The passport was issued to and in the name
of “Mohammad Akhtar” with a birthdate of                      1958, but Khan’s image was
inserted for the photograph. 9 Doc. 41 ¶ 4; Doc. 52 at 24; Jt. Exs. 1 & 2 at 585–86.




       9Attrial, the following exchange occurred between the government’s lawyer and Khan
concerning how Khan had obtained the passport:
       Q.     [] Do you know Mr. Akhtar personally?
       A.     No.
       Q.     How did you obtain the passport?
       A.    He’s some agent there. I paid them the money. They give me the
       passport. They arrange everything.
       Q.     So you paid money to an agent and an agent provided the passport to
       you?
       A.     Yes. Right.
       Q.     How much money did you pay the agent?
       A.     I don’t remember right now.
       Q.     Was it a lot of money?
       A.     Not really at that time.
       Q.     Okay.
       A.     But I don’t remember. Maybe a couple of thousand.
       Q.     A couple of thousand dollars?
       A.     Thousand dollars, yes, U.S. dollar. Or—honestly, I don’t remember.
       Q.     Okay. But you think it might be a couple of thousand U.S. dollars?
       A.     Right. Yes. This much money, yes.
Doc. 52 at 32–33.
        In March 2014, when interviewed by Wescott in Abu Dhabi (discussed later), Khan
stated a friend had given him the passport without charge. Doc. 20-24 at 31; Doc. 52 at 149.
At trial, the government’s lawyer asked Khan, “When you were in Abu Dhabi, do you recall
telling [Wescott] that you got Mohammad Akhtar’s passport because he was a friend of
yours,” and Khan responded, “Yes, some friend of—through the friend, yes.” Doc. 52 at 149.
The government’s lawyer then asked Khan, “Do you recall telling the officer that you did not
buy it and, in fact, he gave it to you,” and he responded, “No, I buy it. I pay.” Doc. 52 at 149.
      The government proposes the Court find Khan bought the passport from Mohammad
Akhtar. See Doc. 57 ¶ 10. Khan does not suggest a finding. See generally Doc. 58. Because


                                               5
 Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 6 of 53 PageID 2695



       On landing in the United States, Khan was happy and excited but also worried
and scared because he was using someone else’s passport. Doc. 52 at 26. He exited
the airplane, joined a long line of passengers for an immigration inspection, and
waited his turn to be called to a booth. Doc. 52 at 29–31. He saw other passengers
called before him being questioned at the booths and understood immigration officers
were deciding whether to permit them to enter the United States. Doc. 52 at 30–31.

       Khan’s Form I-94 (Arrival Record) states his name is “Mohammad Akhtar” and
his birthdate is          1958, as represented in the altered passport. Doc. 41 ¶ 3; Jt.
Exs. 1 & 2 at 524. He completed a Customs Form 6059B (Customs Declaration) using
that name and birthdate, writing his airline/flight number, checking boxes conveying
he is not a U.S. citizen and does not reside permanently in the United States, and
writing his expected stay is 15 days. Jt. Exs. 1 & 2 at 570–71. But he expected to stay
indefinitely. 10


Khan persisted in his testimony that he bought the passport and the government does not
argue this testimony is not credible, the Court finds this testimony credible.
       Khan testified he had thought the United States would deny him a visa in his own
name because he had insufficient money or business ties in Pakistan. Doc. 52 at 132–33. The
government proposes the Court find this testimony credible, citing 8 U.S.C. § 1184(b), which
addresses “section 214(b) visa denials.” Doc. 57 ¶ 8. Without evidence to the contrary and
because the government does not argue his testimony is not credible, the Court finds this
testimony credible. But the Court observes Khan provided a different reason in his I-589
asylum application (discussed later), explaining he did not obtain a visa “[b]ecause I was
running and did not have time to do so.” Jt. Exs. 1 & 2 at 555. Khan’s differing reasons why
he did not try to obtain a visa in his own name negatively affect his credibility suggesting he
adjusts his answers depending on the purpose for which he gives them.
       10Khan   testified he had not written “15 days.” Doc. 52 at 128. Later, he testified he
had traveled to the United States to see his brother and had not planned to stay, but when
he arrived, he liked the country, thought he could have a better life here, and decided to stay.
Doc. 52 at 133. In his I-589 asylum application, he stated he did not want to return to
Pakistan out of fear. Jt. Exs. 1 & 2 at 556.
       Suhail Khan testified he had known Khan was going to visit him but had had no idea
what Khan’s intention was in coming to the United States. Doc. 52 at 288. Suhail Khan
further testified Khan had bought no return ticket to Pakistan. Doc. 52 at 289.
       The Court finds Khan’s testimony that he had not written “15 days” not credible,
including because he provided no testimony that someone else had completed the Customs
Declaration for him and because of the difficulty in remembering precise information


                                               6
 Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 7 of 53 PageID 2696



       When Khan’s turn arose, he was called to a booth, where he presented the
passport to an immigration officer. Doc. 52 at 30–31. He knew the passport was issued
to someone else but the photo was of himself, and he understood by handing the
officer the passport, he was asking the officer for permission to enter the United
States. Doc. 52 at 32–33, 101. The officer asked him where he had obtained the
passport. Doc. 52 at 31–32. He responded, “This is my passport.” Doc. 52 at 32. The
officer replied no and called over someone who led Khan to secondary inspection for
questioning. Doc. 52 at 32, 33; Jt. Exs. 1 & 2 at 242.

       Immigration officers determined the passport had been altered. Doc. 41 ¶ 5;
Jt. Exs. 1 & 2 at 253, 515. According to a memorandum prepared at the time:

       The photograph on page 03 was substituted into the passport that the
       subject presented for inspection. The wet seal located on the page runs
       under the photo and is of uneven dimension, the inside line is smaller
       than the line outside the picture.

       The signature of the issuing officer on the subject’s picture was
       tampered with and a different ink was used which is easily detected
       when compared to the original signature on the cover page and page 32.

       On page 19 the maceration “PHOTOGRAPH ATTACHED FOREIGN
       SERVICE UNITED STATES OF AMERICA” which is placed from the
       photo onto the page has no similarities and are not uniformed [sic].

Doc. 41 ¶ 5; Jt. Exs. 1 & 2 at 253, 515.

       The memorandum states Khan speaks Punjabi and explains, “No statement
was taken from subject due to the subject[’]s inability to speak and understand
sufficient English, and the lack of a translator.” 11 Doc. 41 ¶ 6; Jt. Exs. 1 & 2 at 242,


conveyed almost 30 years ago. The Court finds Khan’s testimony that he had not planned to
stay not credible, including because he had no return ticket.
       11Khan  testified he had not been offered or given a translator when he was in Los
Angeles. Doc. 52 at 120–21. The Court finds this testimony credible to the extent it concerns
the initial proceedings because the contemporaneous memorandum corroborates the
testimony but not to the extent it concerns later events in Los Angeles, including because
Khan provided a lengthy explanation of why he was seeking asylum, and that explanation
was translated into English (discussed later), showing a translator or interpreter was


                                             7
 Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 8 of 53 PageID 2697



253. Another memorandum prepared at the time repeats that Khan speaks Punjabi.
Doc. 41 ¶ 7; Jt. Exs. 1 & 2 at 511. Khan’s native language is Urdu. Doc. 52 at 18.

       On the day of his arrival, Khan, in the name “Mohammad Akhtar,” was
personally served with a Form I-122 (Notice to Applicant Detained for Hearing Before
Immigration Judge), which initiated exclusion proceedings against him. 12 Doc. 41
¶ 12; Jt. Exs. 1 & 2 at 513. The notice charged him with inadmissibility under three
provisions of the Immigration and Nationality Act, stating, “You do not appear to me
to be clearly and beyond a doubt entitled to enter the United States as you may come
within the exclusion provisions of Section[s] 212(a)(5)(A)(i); 212(a)(6)(C)(i) and
212(a)(7)(A)(i)(I) of the … Act[.]” 13 Doc. 41 ¶ 13; Jt. Exs. 1 & 2 at 262–63. The notice


available to him at least once when he was in Los Angeles. Doc. 41 ¶ 6; see Jt. Exs. 1 & 2 at
537–40.
       12Khan  testified he had never received a copy of the I-122. Doc. 52 at 124, 127. The
Court finds this testimony not credible, including because of the unlikelihood of remembering
documents in English provided to him almost 30 years ago and the likelihood of the
government providing him the I-122.
       13The  notice sets forth the cited provisions: § 212(a)(5)(A)(i) (“Any alien who seeks to
enter the United States for the purpose of performing skilled or unskilled labor, unless the
Secretary of Labor has determined and certified to the Secretary of State and to the Attorney
General that (I) there are not sufficient workers who are able, willing, qualified (or equally
qualified in the case of aliens who are members of the teaching profession or who have
exceptional ability in the sciences or the arts), and are available at the time of application for
a visa and admission to the United States and at the place where the alien is to perform such
skilled or unskilled labor, and (II) the employment of such aliens will not adversely affect the
wages and working conditions of the workers in the United States similarly employed.”);
§ 212(a)(6)(C)(i) (“Any alien who, by fraud of willfully representing a material fact, seeks to
procure, or has sought to procure or has procured a visa, other documentation, or entry into
the United States or other benefit provided under this Act is excludable.”); § 212(a)(7)(A)(i)(I)
(“Except as otherwise specifically provided in the Act, any immigrant who at the time of
application for admission is not in possession of a valid unexpired immigrant visa, reentry
permit, border crossing card, or other valid entry document required by this Act, and a valid
unexpired passport, or other suitable travel document, or other document of identity and
nationality, if such document is required under the regulations issued by the Attorney
General[.]”). Doc. 41 ¶ 13 n.6.
        Through defendant’s exhibit 1, on which the Court sustains the government’s
objection, see footnote 7 of this order, Khan suggests the no-valid-immigrant-visa charge
(§ 212(a)(7)(A)(i)(I)) ultimately was sustained but the fraud-or-willful-misrepresentation
charge (§ 212(a)(6)(C)(i)) and the failure-to-meet-labor-certification-requirements charge
(§ 212(a)(5)(A)(i)) ultimately were not sustained. Without more factual and legal development


                                                8
 Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 9 of 53 PageID 2698



continues, “Therefore you are detained under the provisions of Section 235(b) … for
a hearing before [an] Immigration Judge to determine whether or not you are entitled
to enter the United States or whether you shall be excluded and deported.” Doc. 41
¶ 14; Jt. Exs. 1 & 2 at 262–63.

       An alien can be detained without a formal criminal charge. Doc. 52 at 232.
Khan was detained and transported for exclusion proceedings in Los Angeles. Doc.
41 ¶ 15; Doc. 52 at 33; Jt. Exs. 1 & 2 at 513, 516. He was fingerprinted under the
name on the altered passport, “Mohammad Akhtar.” Doc. 41 ¶ 16; Jt. Exs. 1 & 2 at
565.

       On December 12, 1991 (five days after arrival), Khan appeared for a hearing
before an immigration judge at his detention center. Doc. 52 at 40–41, 43–44; Jt. Exs.
1 & 2 at 533, 540. Khan recalls appearing before a judge in a courtroom-like setting.
Doc. 52 at 41.

       Khan remained in jail for a month. Doc. 52 at 33–35, 37. He recalls he was
placed in a locked cell, watched over by guards, and could not leave. Doc. 52 at 33–
34. Fellow detainees spoke Hindi or Punjabi, but none spoke Urdu, his native
language. Doc. 52 at 34–35.

       While in his cell, Khan met Howard George Johnson, a lawyer who was there
assisting others. Doc. 52 at 37–38. To help Khan communicate with Johnson, an
Indian detainee who spoke Hindi or Punjabi translated for him. Doc. 52 at 121–22.
Khan also knew some basic English words. 14 Doc. 52 at 28.



of the issue, whether the charges were sustained at the agency level has no bearing on the
findings or conclusions here.
       14Suhail Khan testified Khan had not been able to speak any English when Khan
arrived in the United States. Doc. 52 at 284. To the extent Suhail Khan meant to suggest
Khan could speak no English whatsoever, the Court finds this suggestion not credible,
including because Khan testified he had been able to speak some basic English words, a
report card shows he studied English in intermediate school in Pakistan (albeit long ago and
with a possibly poor grade—evidence about the caliber of the grade is lacking, though his


                                             9
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 10 of 53 PageID 2699



       Suhail Khan retained Johnson, and Johnson filed papers on Khan’s behalf:
Forms G-28 (Notice of Entry of Appearance as Attorney or Representative), one dated
December 10, 1991, and one dated December 22, 1991; a Form I-589 (Request for
Asylum in the United States) dated December 18, 1991, and received December 23,
1991; and a Form G-325A (Biographic Information) dated December 17, 1991. Doc.
41 ¶¶ 18, 19, 26; Jt. Exs. 1 & 2 at 527–28, 530–31, 533–36, 541, 543.

       In the earlier-dated G-28, Johnson states he is representing “Shawn” (Suhail
Khan’s nickname) at 12320 Northeast 4th Court, #5, North Miami, Florida 33161, in
the matter of “Mohamad Akhtar.” Doc. 41 ¶ 18; Doc. 52 at 252, 290; Jt. Exs. 1 & 2 at
527. In the later-dated G-28, Johnson states he is representing Suhail Khan at 4275
NW 18th Street, Miami, Florida, 33126, in the matter of “Jaweed Khan a/k/a
Mohammad Akhtar.” Doc. 41 ¶ 18; Doc. 52 at 252, 290; Jt. Exs. 1 & 2 at 530. In letters,
Johnson represents that his client “Jaweed Khan” has “no previous immigration or
criminal history.” Jt. Exs. 1 & 2 at 529, 542.

       The I-589 and G-325A state Khan’s name is “Jaweed Khan” (a different first
name from his actual first name and without his actual middle name) his birthdate
is          1958 (a different day and year from his actual birthdate), and only
“Mohammad Akhtar” as all other names used (leaving out his actual first and middle
names). Doc. 41 ¶¶ 20a–20c, 27a, 27b, 27d; Doc. 52 at 39, 52, 283; Jt. Exs. 1 & 2 at
533–36, 541. The G-325A also states his mother’s name is Rehana Begum (it is Razia
Beguni). Doc. 41 ¶¶ 27a, 27b, 27d; Doc. 52 at 52; Jt. Exs. 1 & 2 at 162, 164, 167, 169–
70, 173, 541.



English grade is higher than his Urdu grade), and he signed his name in his I-589 asylum
application (discussed later) in Roman script used for English as opposed to Arabic script
used for Urdu. Doc. 41 ¶ 22; Doc. 52 at 18, 29, 46; Jt. Exs. 1 & 2 at 166, 168.
        The government asks the Court to find, “Khan credibly testified that he speaks only
Urdu, not Punjabi.” See Doc. 57 ¶ 22. The Court rejects the request to the extent Khan himself
testified fellow detainees who spoke Hindi or Punjabi had helped him translate, Doc. 52 at
121–22, establishing he knew enough Hindi or Punjabi to communicate with Johnson
through someone who spoke Hindi or Punjabi.


                                             10
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 11 of 53 PageID 2700



       Other information in the I-589 and G-325A is correct, including, in one or both,
Khan’s sex, marital status, nationality, ethnicity, religion, languages spoken, arrival
details, address in the United States, name of a relative in the United States other
than an immediate family member, and Khan’s father’s name. Doc. 41 ¶¶ 20d–20j,
27c, 27d; Doc. 52 at 42–46, 53; Jt. Exs. 1 & 2 at 533–34, 541. Boxes indicating Khan
arrived as a “Visitor,” “Student,” “Stowaway,” or “Crewman” are left blank, while a
box for “Other (Specify)” is checked, with “Deferred Inspection” specified. Doc. 41
¶ 20; Jt. Exs. 1 & 2 at 533.

       Khan reviewed the I-589 and signed it under penalty of perjury, declaring “the
… [information] and all accompanying documents are true and correct to the best of
my knowledge and belief.” Doc. 41 ¶ 21; Jt. Exs. 1 & 2 at 557. As instructed by
Johnson, Khan signed the I-589 “Mohammad Akhtar,” even though Khan knew that
was not his name and that the I-589 was submitted under the name “Jaweed Khan”: 15




Doc. 41 ¶ 22; Doc. 52 at 38, 46, 52; Jt. Exs. 1 & 2 at 557. Khan intended to sign the I-
589 and was under no duress or coercion when he signed it. Doc. 52 at 46–47.

       Attached to the I-589 was a four-page typed declaration in the name “Jaweed
Khan” detailing in English why Khan sought asylum. Doc. 41 ¶ 24; Jt. Exs. 1 & 2 at
537–40. Khan signed the declaration on December 16, 1991, under penalty of perjury,
declaring, “I certify under penalty of perjury that the above is true and correct, and


       15There  is no testimony on why Johnson would have told Khan to sign his name
“Mohammad Akhtar”—the name in the passport that did not belong to Khan—though that
is the name under which Khan was fingerprinted and the name in the I-122 notice of hearing.
Doc. 41 ¶¶ 12, 16; Jt. Exs. 1 & 2 at 57–58, 251, 513, 565. Because there is no evidence to the
contrary and the government does not argue this testimony is not credible, the Court finds
this testimony credible. See Doc. 57 ¶ 34.


                                             11
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 12 of 53 PageID 2701



that [sic] has been read to me in my native language.” 16 Doc. 41 ¶ 25; Jt. Exs. 1 & 2
at 540. Had Khan been granted asylum, he would have been eligible to apply for
permanent-resident status one year later. Doc. 52 at 178.

       Suhail Khan gave Johnson $2500 for bond so Khan could be released to Suhail
Khan as the obligor pending a decision on Khan’s asylum application. Doc. 41 ¶ 29;
Doc. 52 at 281, 286, 304–05; Jt. Exs. 1 & 2 at 234, 235, 525, 529, 532, 542. Suhail
Khan was working at a restaurant or as a taxicab driver, and the amount was not
insubstantial to him. Doc. 52 at 298–301. Suhail Khan possessed familiarity with
immigration matters: within a span of six months beginning in September 1991 (a
few months before Khan’s arrival), he became a permanent resident through
marriage to Elizabeth Bernice Byrd, he applied for naturalization, he divorced Byrd,
he married Huma Khan, and his naturalization oath was scheduled. 17 Doc. 52 at 283,

       16At  trial, Khan testified he had provided Johnson his correct and complete name and
did not realize the forms contained incorrect information because they were in English and
he could not read them. Doc. 52 at 27, 38, 117. Khan further testified his twin brother is
named Javed, implying confusion on Johnson’s part. Doc. 52 at 117; see also Doc. 52 at 280
(correct spelling of Javed). Khan’s lawyer also asked him, “Were you given a chance to read
this I-589 form, this asylum application? Did you read that before it was submitted?” Doc. 52
at 318. Khan answered, “No. I did not receive any kind of paper from Mr. Johnson.” Doc. 52
at 319.
       To the extent Khan testified he had provided Johnson correct information and he did
not realize the forms contained incorrect information, the Court finds this testimony not
credible, including because Suhail Khan also had interaction with Johnson, Khan provided a
signature in Roman script and knew some basic English words, a translator must have been
involved in light of Khan’s lengthy declaration to support asylum, written in English, see Jt.
Exs. 1 & 2 at 537–40, and the only incorrect information in the I-589 and G-325A—his name,
his use of any other name, his birthdate, and his mother’s name—was the important
information necessary to identity him. To the extent Khan claimed Johnson never provided
him the I-589, the Court finds the claim not credible, including because Khan would have
had to have the I-589 to sign it.
       Suhail Khan testified he had talked to Johnson about the spelling of “Parvez” but does
not recall seeing or receiving any papers from Johnson. Doc. 52 at 318–19. The Court does
not find the testimony about talking to Johnson about the spelling of “Parvez” credible,
including because of the unlikelihood of remembering spelling a name for a lawyer almost 30
years ago.
       17The  government questioned Suhail Khan about his naturalization and used his
papers to refresh his recollection about dates. Doc. 52 at 293–94. Khan’s lawyer objected “to
this whole line of questioning, going on his paperwork,” arguing the paperwork had not been


                                             12
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 13 of 53 PageID 2702



292–94, 296–97.

         On January 7, 1992, Khan was released from custody on bond pending
exclusion proceedings. Doc. 41 ¶ 31; Doc. 52 at 282; Jt. Exs. 1 & 2 at 232, 239–41, 509,
532. A related memorandum names Akhtar, Mohammad, “AKA Khan, Jaweed,” and
provides as his new address of record, “c/o Howard George Johnson[,] 1406 South
Union Ave[.,] LA, CA 90015,” which was Johnson’s law office. Doc. 41 ¶ 32; Doc. 52
at 118–19. The I-589 and bond application provide the Miami 33126 address of Suhail
Khan where Khan would be staying. Doc. 41 ¶ 33; Jt. Exs. 1 & 2 at 532, 533.

         Khan was released during the night, placed in a van with six or seven other
releasees, and given only a white card. Doc. 52 at 41–42; Pl. Ex. 13 ¶ 29. He followed
other releasees to a motel, where someone helped him get a taxicab. Doc. 52 at 41–
42; Pl. Ex. 13 ¶ 29. He stayed overnight, and, the next day, one of the releasees helped
him get a taxicab to a Greyhound bus station and buy a ticket to Miami. Doc. 52 at
41–42; Pl. Ex. 13 ¶ 29.

         Khan traveled on a Greyhound bus from Los Angeles to Miami, changing
buses three or four times. Doc. 52 at 26–27, 283. The journey lasted four or five days
and was unpleasant because he could not shower and rest. Doc. 52 at 27. Once he
arrived in Miami, he lived with Suhail Khan. Doc. 24 ¶ 30; Doc. 52 at 281. Miami was
the last city in the United States he went to in 1992 and the first place he lived in the
United States. Doc. 24 ¶ 32; Doc. 52 at 111, 289.

         On February 3, 1992, an immigration court clerk sent Johnson at his Los



disclosed and “it’s totally intimidating to try to scare the witness from saying anything.” Doc.
52 at 294. The Court reserved ruling on the objection. Doc. 52 at 295. The Court overrules
the objection to the extent it was based on the government’s failure to disclose Suhail Khan’s
paperwork before trial because the government did not seek its admission, instead offering
it solely to refresh his recollection about dates. The Court overrules the objection to the extent
it was based on the government’s asserted scare tactic because the government undertook
the line of questioning not to scare but to show Suhail Khan was familiar with immigration
matters near the same time Khan arrived with an altered passport and applied for asylum.


                                               13
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 14 of 53 PageID 2703



Angeles 90015 address a U.S. Department of State advisory opinion on Khan’s
application for asylum and advised Johnson a hearing would be conducted on
February 18, 1992. Doc. 41 ¶ 35.

        On February 26, 1992, Immigration Judge Roy J. Daniel entered an “IN
ABSENTIA DECISION AND ORDER” in which he ordered Khan excluded and
deported from the United States based on his failure to appear at the hearing or
reasonably explain the failure after having been “duly notified” of the date, time, and
place. Doc. 41 ¶ 36; Jt. Exs. 1 & 2 at 227, 238. On the same day, a copy of the order
was mailed to Johnson at his Los Angeles 90015 address with a notice that the
decision was final unless an appeal was taken by March 10, 1992. Doc. 41 ¶ 37. No
appeal was taken. Jt. Exs. 1 & 2 at 504.

      One year later, on February 8, 1993, a Form I-166 (Notice to Appear for
Removal) was issued. Doc. 41 ¶ 38; Jt. Exs. 1 & 2 at 501. The notice was addressed to
“Jaweed Khan” at Johnson’s Los Angeles 90015 address and included a stamp,
“CERTIFIED RETURN RECEIPT REQUESTED.” Doc. 41 ¶ 38. The I-166 explained
that based on Judge Daniel’s order, Immigration and Naturalization Services (INS)18
had arranged for Khan’s departure to Pakistan by commercial transportation on
February 19, 1993. Doc. 41 ¶ 39. On the same day, a Form I-296 (Notice to Alien
Ordered Excluded by Immigration Judge) was issued to “Khan, Jaweed.” Jt. Exs. 1 &
2 at 236. The I-296 explains,

      An immigration judge has ordered that you be excluded from admission
      into the United States, and that you be deported from the United States.

      If after your deportation is effected, you desire to reenter the United

      18On   March 1, 2003, INS ceased existence as an independent agency of the
Department of Justice (DOJ) and most of its functions were transferred to the newly formed
U.S. Department of Homeland Security (DHS). See Homeland Security Act of 2002, Pub. L.
No. 107-296, §§ 441, 451, 471, 116 Stat. 2135 (Nov. 25, 2002). INS was divided into three
agencies within DHS: U.S. Citizenship and Immigration Services (USCIS), U.S. Customs and
Border Protection (CBP), and U.S. Immigration and Customs Enforcement (ICE). USCIS
assumed asylum and naturalization authority from the INS. See id. at § 451.


                                           14
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 15 of 53 PageID 2704



        States within one year from the date of such deportation, you must, prior
        to commencing your travel to this country, request permission from the
        Attorney General to reapply for admission into the United States. …

        Your reentry within one year of the date of your deportation without the
        express permission of the Attorney General will subject you to
        prosecution as a felon and, if convicted therefor, you could be sentenced
        to imprisonment for not more than two years or fined not more than
        $1000, or both.

Jt. Exs. 1 & 2 at 236.

        The next day, on February 9, 1993, a Form I-340 (Notice to Deliver Alien) was
issued to Johnson at his Los Angeles 90015 address. Jt. Exs. 1 & 2 at 237. The I-340
states, “Pursuant to the terms of the bond posted by you for the release from custody
of [Jaweed Khan], demand is hereby made upon you to surrender such alien” on
February 19, 1993, at 10:00 a.m. at the Deportation Branch in Los Angeles. Jt. Exs.
1 & 2 at 237.

        Khan failed to report for his departure, causing breach of the bond on which
he had been released. Doc. 41 ¶ 40; Jt. Exs. 1 & 2 at 231, 238–40, 503. The notice of
the breach of the bond was sent to Johnson at his Los Angeles 90015 address. Doc. 41
¶ 41.

        After Khan moved to Miami, neither he nor Suhail Khan received papers from
Johnson. 19 Doc. 52 at 115, 119, 120, 127, 284–85, 305–06, 308. For later immigration


        19Thepapers show the government sent the papers to Johnson at his Los Angeles
90015 address, and the evidence suggests Johnson did not forward them to Khan. Johnson
possessed two different Miami addresses for Khan. Jt. Exs. 1 & 2 at 527, 530. Johnson moved
offices and was disciplined by the California State Bar for unprofessional behavior in 1991
and 1992. Def. Ex. 2.
       Specifically, on March 25, 1998, the California Bar suspended Johnson from the
practice of law for one year, stayed the suspension, and placed him on probation for three
years. Doc. 41 ¶ 44; Def. Ex. 2 at ECF 3. The suspension and probation were initiated with a
“Notice to Show Cause” alleging four counts of wrongful conduct based on Johnson’s
representation of four clients (not Khan or Suhail Khan) in 1991 and 1992. Doc. 41 ¶ 45; Def.
Ex. 2 at ECF 58–64. Ultimately, the suspension and probation were for “misconduct in two
client matters involving the failure to perform legal services competently and the failure to
communicate with clients.” Doc. 41 ¶ 46; Def. Ex. 2 at ECF 4–25.


                                             15
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 16 of 53 PageID 2705



proceedings, Khan used preparers other than Johnson. Doc. 52 at 103–04. Johnson is
now deceased. Doc. 41 ¶ 49.

       Khan lived with Suhail Khan in Miami at 4275 NW 18th Street until 1995.
Doc. 52 at 39, 116, 280, 282, 301. Suhail Khan helped him with English. Doc. 52 at
302. Both drove taxicabs. Doc. 52 at 297, 302, 306. Suhail Khan also worked for the
U.S. Department of Defense as a contractor on and off from 2001 to 2013. Doc. 52 at
315–16.

       In 1995, Khan was arrested on a charge of soliciting a prostitute. Doc. 52 at 36;
Jt. Exs. 1 & 2 at 294–97, 346–47, 411–14. He spent a few hours in jail and went to
court once, and the charge ultimately was nolle prossed. Doc. 52 at 36; Jt. Exs. 1 & 2
at 347–49. That and his one-month immigration detention in Los Angeles were the
only times he has been detained. 20 Doc. 52 at 36–37.

B.     Adjustment of Status

       Approximately six years after his arrival in the United States, on January 7,
1998, in Miami, Khan married Betty Louise Pope, a U.S. citizen by birth and the


       The first matter involved a personal injury case for which Johnson’s representation
began in April 1991. Doc. 41 ¶ 47; Def. Ex. 2 at ECF 5–7. His client complained that from
around April 1991 to May 1992, Johnson had not responded to many attempts to
communicate with him and had not informed her he had changed his address. Doc. 41 ¶ 47;
Def. Ex. 2 at ECF 5–7. The second matter involved a landlord/tenant case for which Johnson’s
representation began in December 1991. Doc. 41 ¶ 48; Def. Ex. 2 at ECF 7–9. Johnson failed
to appear at a court proceeding and failed to keep his client informed. Doc. 41 ¶ 48; Def. Ex.
2 at ECF 7–9.
       The government asks the Court to find Suhail Khan never heard from Johnson after
Khan was released from custody. Doc. 57 ¶ 47. Suhail Khan’s failure to follow up with
Johnson would have been peculiar, particularly because Suhail Khan had possessed then-
recent experience with immigration matters and had paid Johnson an amount not
insubstantial to him. See Doc. 52 at 298–301. Still, because Johnson exhibited less than
professional conduct with other clients during the same time period, the Court defers to the
government’s request to find Suhail Khan credible on this point.
       20In his declaration to support his asylum application, Khan claimed he had been
detained in Pakistan. Jt. Exs. 1 & 2 at 97–100. The agency made no finding on this claim,
and a finding on this claim is unnecessary now.


                                             16
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 17 of 53 PageID 2706



younger sister of Suhail Khan’s ex-wife through whom Suhail Khan had adjusted his
status to permanent resident. 21 Doc. 41 ¶ 50; Doc. 52 at 257–58, 261, 292–93; Jt. Exs.
1 & 2 at 159. English is Khan’s and his wife’s only common language. Doc. 52 at 47–
48, 55, 249–50, 257–58. Before their marriage, they had discussed getting him a green
card. 22 Doc. 52 at 275.

       A person is eligible to obtain a green card in various ways, including through
marriage to a U.S. citizen or by obtaining asylum. Doc. 52 at 177–78. The Khans hired
a woman they did not know to help them obtain a green card for Khan, and he
provided the information to use. Doc. 52 at 48–49, 57, 135–37, 259–61, 266–67, 276.

       On January 10, 1998 (three days after marriage), Ms. Khan signed a Form I-
130 (Petition for Alien Relative), seeking to classify Khan as her immediate relative.
Doc. 41 ¶ 51; Jt. Exs. 1 & 2 at 146–48, 159. On January 14, 1998 (one week after the
marriage), the I-130 was filed. Doc. 41 ¶ 51.

       The I-130 is on behalf of “Parvez Manzoor Khan” and includes Khan’s real
birthdate. Doc. 41 ¶¶ 52a, 52b; Jt. Exs. 1 & 2 at 146. The I-130 states “NONE” under
“Other Names Used” and “12-1990” as the “date arrived.” Doc. 41 ¶ 52c; Jt. Exs. 1 &
2 at 146. The I-130 states Khan arrived as a visitor and lost his I-94. Doc. 41 ¶ 52e;
Doc. 52 at 112–13; Jt. Exs. 1 & 2 at 146. The I-130 states Khan has worked for “Yellow
Cab Co.” since 1992. 23 Jt. Exs. 1 & 2 at 146.


       21The  Khans testified they had met in Miami about a year before marrying. Doc. 52 at
134, 250, 258, 266. He was driving taxis; she was working at Domino’s Pizza. Doc. 52 at 250;
Jt. Exs. 1 & 2 at 146, 151, 185, 351, 417.
       22Ms.  Khan testified she does not remember what she had thought concerning Khan’s
immigration status when they met. Doc. 52 at 275. She further testified she does not
remember discussions about why he needed a green card. Doc. 52 at 275. The Court finds
this testimony not credible, including because she remembered details when neutral or
beneficial for Khan.
       23Aletter dated March 10, 1999, from “Yellow Taxi” states Khan “has been associated
with the Company as an independent contractor/taxi driver for approximately two years” and
elsewhere references the company as “Yellow Cab.” Jt. Exs. 1 & 2 at 350. The parties do not
address the apparent discrepancy in information provided about Khan’s employment—in the


                                            17
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 18 of 53 PageID 2707



       Ms. Khan signed the I-130 under penalty of perjury, declaring that “the
foregoing is true and correct.” Doc. 41 ¶ 54; Doc. 52 at 254, 261–63, 267; Jt. Exs. 1 &
2 at 147. She understood she was signing under penalty of perjury and could be
criminally prosecuted if she lied. Doc. 52 at 263, 267–68. She had no firsthand
knowledge of the information and therefore relied on him for the information. Doc. 52
at 263, 266. She did not know the information was wrong and would not have signed
the I-130 if she had. Doc. 52 at 272–73.

       On the same day, Khan filed a Form I-485 (Application to Register Permanent
Residence or Adjust Status), seeking to adjust his status to that of a lawful permanent
resident. Doc. 41 ¶ 55; Jt. Exs. 1 & 2 at 141–45; Pl. Ex. 8 at 1–5. His I-485 is under
the name “Parvez Manzoor Khan” and includes his real birthdate and other correct
information, such as his social-security number, his addresses, his cellular telephone
number, his occupation, his children, and his mother’s and father’s names. 24 Doc. 41
¶¶ 57a, 57b, 57c; Doc. 52 at 55–56, 59; Jt. Exs. 1 & 2 at 141–42, 162, 164, 167, 169–
70, 173, 174, 176; Pl. Ex. 8 at 1–2. To complete the statement, “I am applying for
adjustment to permanent resident status because,” his I-485 has a mark next to “My
spouse … applied for adjustment of status” and not next to “I was granted asylum.”
Jt. Exs. 1 & 2 at 141; Pl. Ex. 8 at 1.

       Khan’s I-485 states “12-1990” as his “Date of Last Arrival” and states “Miami,
Florida” as his “Place of last entry into the U.S.” 25 Doc. 41 ¶¶ 57d, 57e; Jt. Exs. 1 & 2


I-130 that he has worked for Yellow Cab Co. since 1992 and in the letter that he has worked
for Yellow Cab since approximately 1997. The record contains insufficient evidence to draw
any finding from the discrepancy.
       24In  his affidavit to support his motion for summary judgment and at trial, Khan
stated he could not remember the name “Mohammad Akhtar” when he filed his I-485. Doc.
52 at 113; Pl. Ex. 13 ¶ 48. In the affidavit, he stated his failure to remember the name is the
reason he provided no alias, Pl. Ex. 13 ¶ 48, but at trial, he testified he does not know why
“none” was written for other names used. Doc. 52 at 142. His differing testimony negatively
affects his credibility.
       25Khan  admitted the answers to “Date of Last Arrival” and “Place of last entry into
the U.S.” were incorrect and had no explanation for why. Doc. 52 at 56, 138. The Court finds
this testimony not credible to the extent Khan suggests the date and place are mistakes by


                                              18
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 19 of 53 PageID 2708



at 141; Pl. Ex. 8 at 1. “Yes” is checked for the question, “Were you inspected by a U.S.
Immigration Office,” but “Visitor” is replaced with “EWI” (entry without inspection)
for the question “In what status did you last enter? (Visitor, Student, exchange alien,
crewman, temporary worker, without inspection, etc.).” Doc. 41 ¶¶ 57d, 57e; Jt. Exs.
1 & 2 at 142; Pl. Ex. 8 at 2.

      Answering “EWI” may be a way to avoid questions about whether an applicant
was issued a visa. Doc. 52 at 234. Entering Miami without inspection would be
peculiar because an alien presumably would enter by port or airport and be inspected
there. Doc. 52 at 216–17. The I-94 Khan represented he lost would have shown he
was paroled pending exclusion proceedings, not that he had entered without
inspection. Doc. 52 at 218–19; Jt. Exs. 1 & 2 at 524. That an alien was paroled into
the United States would not prevent him from adjusting to permanent-resident
status. Doc. 52 at 219.

      In his I-485, Khan answered “No” to these and other questions:

      “1. Have you ever, in or outside the U.S.: a. knowingly committed any
      crime of moral turpitude or a drug-related offense for which you have
      not been arrested? b. been arrested, cited, charged, indicted, fined, or
      imprisoned for breaking or violating any law or ordinance, excluding
      traffic violations? c. been the beneficiary of a pardon, amnesty,
      rehabilitation decree, other act of clemency or similar action? and d.
      exercised diplomatic immunity to avoid prosecution for a criminal
      offense in the U.S.?”

      “9. Have you ever been deported from the U.S. or removed from the U.S.
      at government expense, excluded within the past year, or are you now
      in exclusion or deportation proceedings?”

      “10. Are you under a final order of civil penalty for violating section 274C
      of the Immigration Act for use of fraudulent documents, or have you, by
      fraud or willful misrepresentation of a material fact, ever sought to


others unattributable to him, including because 1990 appears more than once in the papers,
Jt. Exs. 1 & 2 at 141, 146, indicating it was not a mere typographical error; because he
provided the information to complete the form; and because he signed the form under penalty
of perjury, attesting to the truth of the information (discussed later).


                                            19
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 20 of 53 PageID 2709



       procure, or procured, a visa, other documentation, entry into the U.S.,
       or any other immigration benefit?”

Doc. 41 ¶¶ 57g, 57i, 57j; Doc. 52 at 235; Jt. Exs. 1 & 2 at 143 (Part 3, Questions 1, 9,
& 10); Pl. Ex. 8 at 3 (Part 3, Questions 1, 9, & 10).

       With his I-485, Khan submitted a new G-325A (Biographical Information)
under the name Parvez Manzoor Khan. Doc. 41 ¶¶ 60, 61a; Doc. 52 at 49; Jt. Exs. 1
& 2 at 495. The G-325A presents correct information about Khan but states “NONE”
under “All Other Names Used” and states his mother’s name is “Razi Begum” (it is
Razia Beguni). Doc. 41 ¶¶ 61b, 61c 61d; Jt. Exs. 1 & 2 at 162, 164, 167, 169–70, 173,
176, 495.

       Khan read and signed his I-485 under penalty of perjury, declaring that “this
application, and the evidence submitted with it, is all true and correct.” 26 Doc. 41 ¶ 58;
Doc. 52 at 54–55, 190–91; Jt. Exs. 1 & 2 at 144; Pl. Ex. 8 at 4.

       When Khan signed his I-485 and submitted the paperwork, he knew when and
where he had entered the United States, he knew he had used someone else’s passport
and visa to enter the United States, he knew the passport had been altered to include
his photograph, he knew he had applied for asylum using an incorrect name and
birthdate, and he knew he had been detained for a month by immigration officers.




       26Khan  testified he cannot read English well because he has not gone to school in
decades and learned English only through his wife. Doc. 52 at 102–03. The Court finds this
testimony credible except to the extent he was suggesting he had not been able to read the
words on his I-485 or understand what the preparer had asked him to obtain information to
complete his I-485, including because he had lived in the United States for six years when he
signed the form.
        Khan testified he had not read his I-485 before signing it. Doc. 52 at 101–02. He
initially testified he had known he was signing it under penalty of perjury, but then he
testified he had “had no idea” he was signing it under penalty of perjury. Doc. 52 at 101–03.
The Court finds his testimony he had not read his I-485 before signing it and did not know
he was signing it under penalty of perjury not credible, including because he changed his
testimony after admitting his I-485 contained inaccuracies.


                                             20
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 21 of 53 PageID 2710



Doc. 52 at 58, 59, 64–66, 142–43.

       In 2000 and 2001, while the I-130 and I-485 were pending, Khan applied for
and was granted advance parole to allow him to return to the United States after
travel to Pakistan. Doc. 52 at 98–99; Jt. Exs. 1 & 2 at 433, 435, 437–39, 442–44, 461,
468, 469, 473–75. On an application, he checked a box indicating he was not in
exclusion or deportation proceedings. Jt. Exs. 1 & 2 at 437. He and an immigration
officer (a different officer for each authorization) signed documents indicating Khan’s
status at entry and to the present were “EWI.” Doc. 52 at 99–100; Jt. Exs. 1 & 2 at
435, 472.

       On November 7, 2001, Khan was examined for his I-485. 27 Doc. 41 ¶ 57k; Doc.
52 at 58, 256; Jt. Exs. 1 & 2 at 141, 416; Pl. Ex. 8 at 1. He confirmed most of his
answers but changed his answer to question 1, claiming one arrest. Doc. 41 ¶¶
57g, 57h; Doc. 52 at 138–39; Jt. Exs. 1 & 2 at 143; Pl. Ex. 8 at 3.

       On the same day, the I-130 and I-485 were approved, adjusting Khan’s status
to permanent resident. Doc. 41 ¶ 62; Jt. Exs. 1 & 2 at 135–38. The approval took four
years because of a backlog. Doc. 52 at 197–98. For his I-485 and resulting Form I-551
(Permanent Residence Card/Green Card), he was fingerprinted under the name
“Parvez Manzoor Khan.” 28 Doc. 41 ¶ 63; Jt. Exs. 1 & 2 at 104.



       27The information in the boxes on his I-485 is typed, but there are marks in red ink on
his I-485, and some of the typed words are crossed through and replaced with handwriting
in red ink. Doc. 41 ¶ 56. Based on the agency’s practice of using red ink to differentiate an
applicant’s responses from an examiner’s notations, the Court finds the examiner wrote in
red ink what Khan had said. See Doc. 52 at 163.
       28Khan’s lawyer asked him, “Were you knowingly or intentionally trying to mislead
Immigration when you made your application for a green card?” Doc. 52 at 131. He answered
no. Doc. 52 at 131. The Court finds this testimony not credible, including because of his
shifting testimony and the quantity and substance of the errors made.
       Khan testified he had not written “EWI” on his I-485, the examiner had not asked him
any questions about “EWI,” and he does not know what “EWI” means. Doc. 52 at 111–12,
150. The Court finds his testimony that he had not written “EWI” on his I-485 credible to the
extent the preparer may have written “EWI” in black ink and the examiner wrote “EWI” in


                                             21
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 22 of 53 PageID 2711



C.     Naturalization

       Four years after Khan’s status was adjusted to permanent resident, on
December 12, 2005, he filed a Form N-400 (Application for Naturalization). Doc. 41
¶ 64; Pl. Ex. 7. Khan again paid a woman (different from the woman who had
prepared the I-130, I-485, and more recent G-325A) to complete the paperwork based
on information he provided her. Doc. 52 at 144–45. Khan did not use a lawyer. Doc.
52 at 104.

       Khan’s N-400 is under the name “Parvez M. Khan” and includes his real
birthdate and other correct information, including his country of birth, country of
nationality, race, hair color, and eye color. Doc. 41 ¶¶ 65a; Jt. Exs. 1 & 2 at 91–100.
Handwritten strikethroughs in black ink indicating none are under the instruction,



red ink. But the Court finds his testimony not credible to the extent he suggests he did not
convey the information to the preparer and examiner that caused them to write “EWI,”
including because “EWI” is on the papers Khan later separately submitted for advance
parole. Doc. 52 at 99–100; Jt. Exs. 1 & 2 at 435, 472.
        Khan testified he had been arrested twice, referring to his detention for a month upon
his arrival in the United States and his later arrest on the charge of soliciting a prostitute.
Doc. 52 at 63. He testified he had told the examiner only about his arrest on the charge
soliciting a prostitute because the interviewer had not asked him about the other arrest. Doc.
52 at 63, 64. He later testified he had been detained but not arrested in Los Angeles. Doc. 52
at 131. He later testified he had been arrested twice and told the examiner that information.
Doc. 52 at 139. The Court finds his testimony he told the examiner about his earlier detention
not credible, including because of his differing testimony and because, as the government
observes, Doc. 57 at 14 n.5, question 1 on his I-485 does not call for a response that includes
his earlier detention.
        In his affidavit to support his motion for summary judgment and at trial, Khan
testified he had thought he was granted asylum when he was released in Los Angeles during
the night in 1992 and that is the reason he disclaimed being in exclusion or deportation
proceedings. Doc. 24 ¶ 51; Doc. 52 at 42–43, 63–64. Later at trial, he testified he does not
remember that testimony and testified he had not applied for asylum and all he knew is that
he was set free. Doc. 52 at 77–80. Shown his papers for advance parole, he testified he had
not thought he received asylum at that time. Doc. 52 at 100–01. Later asked what “asylum”
means to him, he testified he does not know what it means. Doc. 52 at 135. The Court finds
his testimony he thought he had been granted asylum not credible, including because of his
shifting testimony, because he had not sought to adjust his status much earlier based on
asylum, and because of his representations in his advance parole papers.


                                              22
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 23 of 53 PageID 2712



“If you have ever used other names, provide them below”:




Doc. 41 ¶ 65b; Doc. 52 at 145; Jt. Exs. 1 & 2 at 91.

      As information for Khan’s eligibility, a mark is next to, “I have been a Lawful
Permanent Resident of the United States for at least 3 years, AND I have been
married to and living with the same U.S. citizen for the last 3 years, AND my spouse
has been a U.S. citizen for the last 3 years.” Jt. Exs. 1 & 2 at 91. Only his wife’s middle
and last names are included. Jt. Exs. 1 & 2 at 94.

      Khan’s N-400 has marks in “No” boxes next to these and other questions under
the section on “Good Moral Character”:

      “15. Have you EVER committed a crime or offense for which you were
      NOT arrested?”

      “16. Have you EVER been arrested, cited, or detained by any law
      enforcement officer (including INS and military officers) for any
      reason?”

      “17. Have you EVER been charged with committing any crime or
      offense?”

      “18. Have you EVER been convicted of a crime or offense?”

      “20. Have you EVER received a suspended sentence, been placed on
      probation, or been paroled?”

      “21. Have you EVER been in jail or prison?”

      “22. Have you EVER … b. been a prostitute, or procured anyone for
      prostitution?”


                                            23
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 24 of 53 PageID 2713



       “23. Have you EVER given false or misleading information to any U.S.
       government official while applying for any immigration benefit or to
       prevent deportation, exclusion, or removal?”

       “24. Have you EVER lied to any U.S. government official to gain entry
       or admission into the United States?”

Doc. 41 ¶¶ 66c, 66d, 66e; Jt. Exs. 1 & 2 at 98 (Part 10, Section D, Questions 15–18,
20–24).

       Khan’s N-400 has marks in “No” boxes next to these questions under the
section on “Removal, Exclusion, and Deportation Proceedings”:

       “25. Are removal, exclusion, recession or deportation proceedings
       pending against you?

       “26. Have you EVER been removed, excluded, or deported from the
       United States?” 29

       “27. Have you EVER been ordered to be removed, excluded, or deported
       from the United States?” 30

       “28. Have you EVER applied for any kind of relief from removal,
       exclusion, or deportation?”

Doc. 41 ¶¶ 66f, 66g; Jt. Exs. 1 & 2 at 99 (Part 10, Section E, Questions 25–28).

       On December 1, 2005, Khan signed his N-400 under penalty of perjury,
affirming “that this application, and the evidence submitted with it, are all true and
correct.” Doc. 41 ¶ 67; Doc. 52 at 69–70; Jt. Exs. 1 & 2 at 100. He signed intentionally
and not under threat. Doc. 52 at 69–70. He understood his N-400 would be used to
make the decision on whether he could become a citizen. Doc. 52 at 70.

       On March 21, 2006 (three months after Khan submitted his N-400), a


       29Forthe questions, “removal,” “exclusion,” “deportation,” and “admission” each has a
different meaning. Doc. 52 at 227.
       30Whether  an applicant has been ordered to be deported asks whether a judge has
issued a formal deportation order against him. Doc. 52 at 227–28.


                                            24
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 25 of 53 PageID 2714



“Naturalization Document Request” was sent to him explaining a review of his N-400
“indicates that additional information is required to process your application.” Jt.
Exs. 1 & 2 at 331. The request explained an FBI background check using his
fingerprints revealed he had an arrest record and instructed him to provide
information about that and other subjects (his tax returns, his marriage, and his
children). Jt. Exs. 1 & 2 at 331.

      On May 31, 2006, Pellechia interviewed Khan in Orlando, Florida. Doc. 41
¶ 69; Doc. 52 at 80, 145, 152, 170–71.

      Pellechia has been with U.S. Citizenship and Immigration Services (USCIS) or
INS since 1985 and has held positions of immigration inspector, immigration
examiner, district adjudications officer, and immigration services officer. Doc. 52 at
152. She has held the position of immigration examiner or district adjudications
officer since 1991. Doc. 52 at 152–53.

      At the time Pellechia interviewed Khan in May 2006, she was a district
adjudications officer, and to the present she maintains the same responsibilities,
which include adjudicating applications and petitions for benefits such as citizenship
and adjustment of status. Doc. 52 at 153, 156. In May 2006, she was mostly
adjudicating applications for citizenship (80 to 90 percent of the applications and
petitions) and conducting “roughly” ten interviews a day, three or four days a week,
during eight-hour workdays. Doc. 52 at 154–55, 241. She was familiar with the
adjudication process then and remains familiar with it now, having conducted
thousands of interviews for naturalization. Doc. 52 at 155, 156.

      An N-400 interview is a formal process under which the applicant is placed
under oath and swears to respond truthfully to all questions asked under penalty of
perjury. Doc. 52 at 157–58. Through the interview, the officer determines whether
the applicant is eligible for citizenship. Doc. 52 at 157. Absent a waiver, an applicant
must participate in an interview. Doc. 52 at 156–57.



                                          25
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 26 of 53 PageID 2715



       Pellechia has always used the same procedure to interview applicants for
naturalization. Doc. 52 at 158. Each workday, she is given a “bundle of interviews.”
Doc. 52 at 158. For each interview, she obtains the applicant’s paperwork (usually
the applicant’s A-File), reviews it, and calls the applicant into her office. Doc. 52 at
158, 201–02. There, she introduces herself, asks the applicant to take a seat, and
confirms the applicant’s identity through documentation such as a driver’s license,
resident card, or passport. Doc. 52 at 158–59. She administers an oath by asking the
applicant to raise his right hand and solemnly swear to tell the truth, the whole truth,
and only the truth. Doc. 52 at 159–60. If the applicant does not understand the oath,
does not take the oath, or does not understand English, she does not proceed. Doc. 52
at 160–62. To put the applicant at ease, she administers written tests on civics,
reading in English, and writing in English before proceeding with oral questioning.
Doc. 52 at 157, 159, 161–62.

       While an applicant is under oath, Pellechia questions the applicant about the
information on the applicant’s N-400 from start to finish, reviewing each question,
following up on an answer as needed, and assessing the applicant’s verbal English
skills in the process. Doc. 52 at 157, 162–63, 165. If the applicant does not understand
a question, she tries to rephrase it. Doc. 52 at 164. The applicant must answer orally,
and she will prompt the applicant to do so if he does not. Doc. 52 at 166. Applicants
sometimes get confused, getting caught up in “legal phrase terminology.” Doc. 52 at
227.

       As part of a nationwide practice, Pellechia always uses red ink to differentiate
what she writes from what the applicant wrote (except for after 2018, when she and
other adjudicators began using blue or black ink to draw a horizontal line to indicate
termination of the interview because the applicant cannot communicate in English).
Doc. 52 at 163–64, 167. Next to each question she asks the applicant, she makes a
mark in red ink over the response to indicate she asked the question and the applicant
answered. Doc. 52 at 165–66. If the applicant answers differently from, needs to
change, or wants to clarify the information the applicant wrote on his N-400, she


                                          26
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 27 of 53 PageID 2716



annotates the correction, change, or clarification; numbers the correction, change, or
clarification; and totals the number of corrections, changes, or clarifications on the
last page of his N-400. Doc. 52 at 168.

       At the end of an interview, after Pellechia has reviewed the questions with the
applicant, the applicant signs his N-400, attesting under penalty of perjury his
responses are true and correct. Doc. 52 at 168–69. At that point, she can approve the
application “on the spot” or continue the proceeding to obtain more information. Doc.
52 at 169–70. Denying an application on the spot would be atypical. Doc. 52 at 170.
An interview usually lasts 45 minutes to an hour, though a small number may last
as little as 30 minutes if, for example, the applicant is a young, native English speaker
and therefore readily conversational and without a lengthy personal history. Doc. 52
at 241–42. No end time is set for an interview. Doc. 52 at 189.

       Pellechia followed her customary procedure when she interviewed Khan,
placing him under oath; ensuring he swore to tell the truth; administering the tests;
verbally asking him the questions; obtaining verbal answers from him to the
questions; asking him follow-up questions where necessary; making checkmarks in
red ink each time she asked a question and his verbal answer was the same as his
written answer; and notating in red ink any correction, change, or clarification he
made. 31 Doc. 52 at 83–85, 101, 171–73; Jt. Exs. 1 & 2 at 105. He did not request a
waiver of the English requirement. Doc. 52 at 83.

       Khan understood the oath, understood the interview was part of the formal
process to become a citizen, understood he was meeting a government official with
USCIS in a government building, understood he had to answer truthfully, and


       31The Court reserved ruling on a government objection under Federal Rule of Evidence
407 to questions by Khan’s lawyer to Pellechia about the language on new forms, changed
since Khan submitted his. Doc. 52 at 225. But Khan’s lawyer did not end up asking Pellechia
questions about the new forms. See generally Doc. 52 at 226–27. The Court therefore finds
ruling on the objection unnecessary. The Court considers the language of the versions of the
I-485 and N-400 Khan filed in making findings on his willfulness and intent.


                                            27
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 28 of 53 PageID 2717



understood his answers would be used to make a decision on his application to become
a citizen. 32 Doc. 52 at 80–81, 84, 188. Had he not understood the requirement to
answer truthfully, Pellechia would have stopped the interview. Doc. 52 at 188.

       Pellechia asked Khan his full legal name. Doc. 52 at 173; Jt. Exs. 1 & 2 at 91
(Part 1, Question A). He answered Parvez Manzoor Khan. Doc. 52 at 173; Jt. Exs. 1
& 2 at 91. She added his complete middle name to the middle initial “M” he had
earlier written in his N-400. Doc. 52 at 173; Jt. Exs. 1 & 2 at 91 (Part 1, Question A).

       Because Khan had provided no other names used, she did not follow up with
him on the instruction, “If you have ever used other names, provide them below.” Doc.
52 at 173, 243–44; Jt. Exs. 1 & 2 at 91 (Part 1, Question C). Had he told her he used
another name but could not remember the name, she would have written something
to the effect of “Claims other names used, can’t recall” and might have asked him
follow-up questions, like why he had used the other name. Doc. 52 at 175.

       Pellechia asked Khan his birthdate. Doc. 52 at 87, 178; Jt. Exs. 1 & 2 at 92
(Part 3, Question B). He answered                 1957. Doc. 52 at 178; Jt. Exs. 1 & 2 at 92
(Part 3, Question B). Had he told her he once used a different birthdate, she would
have corrected the birthdate he had provided or added the new birthdate on his N-
400. Doc. 52 at 178.

       Pellechia visually confirmed Khan has black hair and brown eyes. 33 Doc. 52 at



       32Khan   initially testified Pellechia never spoke to him. Doc. 52 at 82. But he then
testified she had asked him a few questions, though he cannot remember. Doc. 52 at 82. He
also testified the interview had lasted five minutes or less. Doc. 52 at 146. The Court finds
his testimony that Pellechia asked him only a few questions and the interview lasted five
minutes or less not credible, including because of Pellechia’s credible testimony to the
contrary.
       33Khan  testified he had marked his hair is black and his eyes are brown but Pellechia
had incorrectly marked his hair is brown and his eyes are blue. Doc. 52 at 110. The Court
finds this testimony not credible, including because Pellechia credibly testified her
checkmarks indicate she confirmed he has black hair and brown eyes. His N-400 itself clearly
indicates Pellechia made red marks next to the “black” hair and “brown” eyes boxes to


                                             28
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 29 of 53 PageID 2718



179–80; Jt. Exs. 1 & 2 at 93 (Part 5, Questions F & G).

       Pellechia asked Khan questions about when he had become a permanent
resident, his birthplace, his citizenship, whether his parents were U.S. citizens, his
marital status, his residence, his telephone number, his sex, his height, whether he
was Hispanic or Latino, his employment, whether he had taken any trips outside the
United States since filing his N-400, his wife’s name, their marriage date, whether
his wife is a U.S. citizen, how his wife had become a U.S. citizen, how many times his
wife had been married, his children and their mothers, and child support. Doc. 52 at
86–90; Jt. Exs. 1 & 2 at 92–96 (Parts 3–9). He verbally answered those questions.
Doc. 52 at 86–90; see Jt. Exs. 1 & 2 at 92–96 (Parts 3–9).

       Pellechia asked Khan whether he had ever been arrested, cited, or detained by
any law enforcement officer (including INS and military officers) for any reason. Doc.
52 at 180; Jt. Exs. 1 & 2 at 98 (Part 10, Question 16). He verbally changed his written
“No,” testifying he had been arrested once in Miami-Dade County and no other
times. 34 Doc. 52 at 73, 90–92, 180–81; Jt. Exs. 1 & 2 at 98 (Part 10, Question 16). As
had been requested before the interview based on the FBI background check, Jt. Exs.
1 & 2 at 331, he provided records of the arrest, Doc. 52 at 125. She corrected his N-
400 to reflect what he had told her. Doc. 52 at 85; Jt. Exs. 1 & 2 at 98 (Part 10,
Questions 16, 17, 22b).

       Pellechia asked Khan whether he had ever been a habitual drunkard, had ever


indicate she confirmed his hair and eye color, not to incorrectly indicate his hair is brown and
his eyes are blue. See Jt. Exs. 1 & 2 at 93 (Part 5, Questions F & G).
       34The  Court asked Khan, “When you talked to the interviewer for naturalization, did
you tell her that you were detained when you first arrived in the United States?” Doc. 52 at
146. Khan answered, “No.” Doc. 52 at 146. The Court followed up, “Why not?” Doc. 52 at 146.
Khan answered, “She don’t ask me.” Doc. 52 at 146. The Court finds this testimony not
credible to the extent he suggests Pellechia did not ask him if he had ever been arrested,
cited, or detained by any law enforcement officer (including INS and military officers),
including because of Pellechia’s credible testimony to the contrary, the writing in red ink on
the page, and Khan’s failure to disclose any arrest or detention when he completed the
written paperwork. See Jt. Exs. 1 & 2 at 98 (Part 10, Question 16).


                                              29
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 30 of 53 PageID 2719



sold or smuggled illegal drugs, had ever helped anyone enter the United States
illegally, and had ever illegally gambled or received income from illegal gambling.
Doc. 52 at 91–92; Jt. Exs. 1 & 2 at 98 (Part 10, Questions 22a–g). He verbally
answered no. Doc. 52 at 91–92; Jt. Exs. 1 & 2 at 98 (Part 10, Questions 22a–g).

       Pellechia asked Khan whether he had ever given false or misleading
information to any U.S. government official while applying for any immigration
benefit or to prevent deportation, exclusion, or removal. Doc. 52 at 92, 183; Jt. Exs. 1
& 2 at 98 (Part 10, Question 23). He verbally answered no. Doc. 52 at 92, 183; Jt. Exs.
1 & 2 at 98 (Part 10, Question 23).

       Pellechia asked Khan whether he had ever lied to any U.S. government official
to gain entry or admission in the United States. Doc. 52 at 92, 184–85; Jt. Exs. 1 & 2
at 98 (Part 10, Question 24). He verbally answered no. Doc. 52 at 92, 185 (Part 10,
Question 24).

       Pellechia asked Khan whether he had ever been ordered to be removed,
excluded, or deported from the United States. Doc. 52 at 186; Jt. Exs. 1 & 2 at 99
(Part 10, Question 27). He verbally answered no. Doc. 52 at 186–87; Jt. Exs. 1 & 2 at
99 (Part 10, Question 27).

       Pellechia asked Khan whether he had ever applied for any kind of relief from
removal, exclusion, or deportation. Doc. 52 at 187; Jt. Exs. 1 & 2 at 99 (Part 10,
Question 28). He verbally answered no. 35 Doc. 52 at 187; Jt. Exs. 1 & 2 at 99 (Part 10,
Question 28).

       At the end of the interview, after asking Khan the questions on his N-400,


       35Khan   testified that the answer “no” in response to whether he had ever given false
or misleading information to any U.S. government official while applying for any immigration
benefit or to prevent deportation, exclusion, or removal, and the answer “no” in response to
whether he had ever applied for any kind of relief from removal, exclusion, or deportation are
incorrect because he had used the fraudulent passport to be allowed into the United States.
Doc. 52 at 75–76.


                                             30
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 31 of 53 PageID 2720



Pellechia presented his N-400 with her annotations to him and asked him if anything
else needed to be added or corrected. Doc. 52 at 93, 188–89; Jt. Exs. 1 & 2 at 100 (Part
13). She witnessed him sign his N-400 under penalty of perjury, swearing and
affirming “I know that the contents of this application for naturalization subscribed
by me, including corrections number 1 through 11 … are true and correct to the best
of my knowledge and belief.” 36 Doc. 52 at 93, 189; Jt. Exs. 1 & 2 at 100 (Part 13).
Pellechia also signed his N-400. Doc. 52 at 189; Jt. Exs. 1 & 2 at 100 (Part 13). Khan
intentionally signed his N-400 and not under coercion or “anything like that.” Doc. 52
at 93–94.

       On the same day as the interview, Pellechia approved Khan’s N-400 based on
the information he provided in his N-400 and during the interview. Doc. 41 ¶ 76; Doc.
52 at 189–90. As a result, on July 3, 2006, Khan was administered the oath of
allegiance, admitting him to U.S. citizenship, and was issued Certificate of
Naturalization Number 29940612. Doc. 41 ¶ 77; Jt. Exs. 1 & 2 at 89, 332.

       Had Khan told Pellechia he had used another name and birthdate to enter the
United States and still another name and birthdate in an asylum application; had
been detained by the INS for a month when he arrived in the United States; had given
false or misleading information to a U.S. government official while applying for any
immigration benefit or to prevent deportation, exclusion, or removal; had lied to a
U.S. government official to gain entry or admission in the United States; had been
ordered removed, excluded, or deported from the United States; or had applied for
any kind of relief from removal, exclusion, or deportation, Pellechia would have
proceeded differently. Doc. 52 at 174–76, 178–79, 182–88. She would have asked
follow-up questions to obtain details, continued the proceedings to research whether


       36Khan  testified he had not been worried about signing his I-485 or N-400 because no
one had ever told him he had been removed or excluded. Doc. 52 at 148. And Khan answered
“No” to whether he had “knowingly or intentionally [tried] to mislead Immigration at the
time [he was] applying for citizenship as to [his] background.” Doc. 52 at 131. The Court finds
this testimony not credible, including because he knew he had entered the United States with
someone else’s passport and visa.


                                              31
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 32 of 53 PageID 2721



other files existed, and would have analyzed the new information to determine its
effect on his N-400. Doc. 52 at 174–76, 178–79, 182–88. She would not have denied
his N-400 outright. Doc. 52 at 194. Failing to disclose his use of the fraudulent
passport and his immigration detention on the I-130 and his I-485 would have
indicated to her he is not a lawful permanent resident, warranting denial of his N-
400 as “inadmissible at adjustment.” Doc. 52 at 238.

D.    Interview at San Francisco International Airport

      On November 4, 2013 (approximately seven years after obtaining citizenship),
Khan arrived at San Francisco International Airport aboard United Airlines Flight
838 and presented a valid U.S. passport. Doc. 41 ¶ 81; Pl. Ex. 1 at 30. 37 As he passed
through the immigration area, CBP Enforcement Officers determined he matched
several identities. Doc. 41 ¶ 82; Pl. Ex. 1 at 27.

      Eduardo Reveles and Xiomara Flores, CBP Enforcement Officers, interviewed
Khan. Doc. 41 ¶ 83; Doc. 52 at 106; Pl. Ex. 1 at 21–22. Under standard procedure,
they determined he understood English and was physically well enough to answer
their questions, and they completed a health questionnaire. Doc. 41 ¶ 84; Pl. Ex. 1
(Depo. Ex. 2); Pl. Ex. 3 at 19–27 & Depo. Ex. 2; Pl. Ex. 11 at 11; see also Pl. Ex. 1 at
25.

      Reveles explained, “Generally at the international airport a lot of our
passengers are coming, you know, from a long flight. They’re tired. Perhaps they’re
hungry; so we address that. We address if they need the restroom, water, et cetera.
… Are they on medication? We just want to make sure that they’re feeling okay.
Ultimately the person’s health and safety is [sic] more important than, you know, any
question we may have[.]” Doc. 41 ¶ 85; Pl. Ex. 3 at 19–20.



      37The   order on the motions for summary judgment provides Khan arrived on
November 13, 2013, Doc. 41 ¶ 81, but the documents indicate he arrived on November 4,
2013, Pl. Ex. 11 at 10, 11. The precise date is immaterial.


                                           32
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 33 of 53 PageID 2722



       Khan responded he was taking no medication, had drunk no alcohol, had used
no drugs, and had no health problem. Doc. 41 ¶ 86; Pl. Ex. 1 at 22–23 & Depo. Ex. 2;
Pl. Ex. 3 at 23–24 & Depo. Ex. 2; Pl. Ex. 11 at 11. Reveles checked responses on the
health questionnaire conveying Khan appeared alert and coherent, answered
questions rationally, and did not appear to be under the influence of alcohol or drugs,
and Reveles signed the questionnaire. Doc. 41 ¶ 87; Pl. Ex. 1 at 24 & Depo. Ex. 2; Pl.
Ex. 3 at 25–26 & Depo. Ex. 2; Pl. Ex. 11 at 11. Khan also signed the questionnaire.
Doc. 41 ¶ 88; Pl. Ex. 1 at 23 & Depo. Ex. 2; Pl. Ex. 3 at 24–25 & Depo. Ex. 2; Pl. Ex.
11 at 11.

       Khan waived his right to remain silent, and the officers witnessed him sign a
waiver form. Doc. 41 ¶ 89; Pl. Ex. 1 at 25 & Depo. Ex. 2; Pl. Ex. 3 at 28 & Depo. Ex.
2; Pl. Ex. 11 at 10. After being apprised of his Miranda rights, Khan admitted he had
tried to enter the United States with an altered passport in 1991 and had been
detained by immigration officers. Doc. 41 ¶ 90; Pl. Ex. 1 at 28, 29; Pl. Ex. 3 at 30, 31.
Reveles recalled Khan had been “cordial,” was “very friendly and cooperative,” was
“pretty forthcoming,” “wasn’t rude,” “wasn’t unfriendly,” and “smiled a lot.” Doc. 41
¶ 91; Pl. Ex. 3 at 39, 40. Reveles could recall no hostility. Doc. 41 ¶ 91; Pl. Ex. 3 at 40.
Flores prepared a written memorandum documenting the encounter and recording
Khan’s admissions. Doc. 41 ¶ 91; Jt. Exs. 1 & 2 at 318–19; Pl. Ex. 1 at 26–27 & Depo.
Ex. 3; Pl. Ex. 3 at 25–26 & Depo. Ex. 3.

       CBP kept Khan’s U.S. passport for about two months and then returned it to
him. Doc. 41 ¶ 93; Doc. 52 at 106–07; Jt. Exs. 1 & 2 at 308; Pl. Ex. 3 at 32–36 & Depo.
Exs. 4–7.

E.     Interview at Abu Dhabi

       On March 2, 2014 (approximately three-and-a-half months after the encounter
at the San Francisco airport), Khan presented himself for inspection at Abu Dhabi
preclearance with a valid U.S. passport. Doc. 41 ¶ 95; Jt. Exs. 1 & 2 at 280, 281, 305–
07. With some exceptions, preclearance is the same immigration-and-customs


                                            33
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 34 of 53 PageID 2723



inspection done at a port of entry in the United States, but the inspection occurs
abroad before embarkation. Pl. Ex. 5 at 12–13. Khan was referred to secondary
inspection, where Sarah Wescott, a CBP Enforcement Officer, inspected him. Doc. 41
¶ 96; Pl. Ex. 5 at 23).

       CBP’s information revealed Khan’s fingerprints were linked to several
identities. Doc. 41 ¶ 97; Pl. Ex. 5 at 23, 36. Khan agreed to provide a statement. Doc.
41 ¶ 98; Pl. Ex. 5 at 23. Wescott typed her questions and Khan’s answers as they were
asked and answered and recorded what was said as close to verbatim as possible.
Doc. 41 ¶ 99; Pl. Ex. 5 at 27–28. Wescott recorded the questions and answers on a
Form I-877 (Record of Sworn Statement). Doc. 41 ¶ 100; Pl. Ex. 5 at 22–23 & Depo.
Ex. 2; Pl. Ex. 10.

       Wescott asked Khan whether he had ever been known by any other name, and
he answered no. Pl. Ex. 10 at 1. She asked him why the name “Mohammad Akhtar”
is associated with him, and he answered he had used a passport with that name when
he first arrived in the United States. Doc. 41 ¶ 101; Jt. Exs. 1 & 2 at 282; Pl. Ex. 5 at
25, 26–27; Pl. Ex. 10 at 1. She asked him how he had obtained Mohammad Akhtar’s
passport, and he answered, “He was a friend of mine.” Pl. Ex. 10 at 1. She asked him
had he had to buy the passport from Mohammad Akhtar, and he answered, “No he
gave it to me.” Pl. Ex. 10 at 1. She asked him when he entered with the passport, and
he answered, “It was December in the late 1990s.” Pl. Ex. 5 at 25; Pl. Ex. 10 at 1. In
response to additional questioning, he told her INS had detained him; he had gone
before an immigration judge; he had requested asylum; a judge had released him; he
had used the name “Parvez Khan” to obtain his green card; and he had used the name
“Parvez Manzoor Khan” to naturalize. Doc. 41 ¶¶ 101–02; Jt. Exs. 1 & 2 at 282; Pl.
Ex. 5 at 27, 31–34 & Depo. Ex. 2. She asked him if he would like to add anything to
his sworn statement, and he answered, “Make this go away. I am the sole [] bread
winner for my family.” Doc. 52 at 149; Pl. Ex. 10 at 3.

       Wescott recalled the encounter with Khan because he was not unpleasant,



                                           34
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 35 of 53 PageID 2724



which is unusual for someone in secondary inspection. Doc. 41 ¶ 103; Pl. Ex. 5 at 31.
She explained, “[S]ometimes in secondary, people aren’t pleasant, so when people are
pleasant, it’s a standout moment. And he wasn’t unpleasant to [her].” Doc. 41 ¶ 103;
Pl. Ex. 5 at 31.

       Wescott later created a Form I-213 (Record of Deportable/Inadmissible Alien).
Doc. 41 ¶ 104; Jt. Exs. 1 & 2 at 281–82; Pl. Ex. 5 at 33–34 & Depo. Ex. 3. Wescott
summarized her findings on the I-213 and included Khan’s photograph and
fingerprints of his right and left index fingers. Doc. 41 ¶ 105; Pl. Ex. 5 at 36–37 &
Depo. Ex. 3.

F.     Initiation of this Lawsuit

       When fingerprints are taken by immigration officers, they ordinarily are
submitted to the FBI, and if there are two sets, one is maintained in the A-File. Doc.
52 at 222. The FBI checks the fingerprints against its own database and returns
responses. Doc. 52 at 235–36.

       Service centers prepare documentation and check fingerprints. Doc. 52 at 199.
Khan was fingerprinted when he first came to the United States and later when he
submitted his I-485 and N-400, and never refused to provide fingerprints. Doc. 52 at
130. If he was fingerprinted again, his fingerprints would match those taken under
the names Mohammad Akhtar, Jaweed Khan, and Parvez Manzoor Khan. 38 Doc. 41
¶ 112; Pl. Exs. 9, 12.

       On September 8, 2016 (approximately two-and-a-half years after the encounter
in Abu Dhabi), the Department of Homeland Security (DHS) Office of Inspector


       38At trial, after establishing that Khan had never refused to provide fingerprints,
Khan’s lawyer asked him, “Did you have any reason to try to cover up what happened in Los
Angeles with Immigration,” and Khan answered, “No.” Doc. 52 at 130–31. The Court finds
this testimony not credible to the extent Khan suggests he believed the government would
use his fingerprints to find all facts about him when deciding his I-485 and N-400, including
because the testimony appears driven by his lawyer’s arguments.


                                             35
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 36 of 53 PageID 2725



General (OIG) issued a report titled, “Potentially Ineligible Individuals Have Been
Granted U.S. Citizenship Because of Incomplete Fingerprint Records.” Def. Ex. 4. The
report explains,

      USCIS granted U.S. citizenship to at least 858 individuals ordered
      deported or removed under another identity when, during the
      naturalization process, their digital fingerprint records were not
      available. The digital records were not available because although
      USCIS procedures require checking applicants’ fingerprints against
      both the Department of Homeland Security’s and the Federal Bureau of
      Investigation’s (FBI) digital fingerprint repositories, neither contains all
      old fingerprint records. Not all old records were included in the DHS
      repository when it was being developed. Further, U.S. Immigration and
      Customs Enforcement (ICE) has identified[] about 148,000 older
      fingerprint records that have not been digitized of aliens with final
      deportation orders or who are criminals or fugitives. The FBI repository
      is also missing records because, in the past, not all records taken during
      immigration encounters were forwarded to the FBI. As long as the older
      fingerprint records have not been digitized and included in the
      repositories, USCIS risks making naturalization decisions without
      complete information and, as a result, naturalizing additional
      individuals who may be ineligible for citizenship or who may be trying
      to obtain U.S. citizenship fraudulently.

      As naturalized citizens, these individuals retain many of the rights and
      privileges of U.S. citizenship, including serving in law enforcement,
      obtaining a security clearance, and sponsoring other aliens’ entry into
      the United States. ICE has investigated few of these naturalized citizens
      to determine whether they should be denaturalized, but is now taking
      steps to increase the number of cases to be investigated, particularly
      those who hold positions of public trust and who have security
      clearances.

Def. Ex. 4 at 4. The report recommends “that ICE finish uploading into the digital
repository the fingerprints it identified and that DHS resolve these cases of
naturalized citizens who may have been ineligible.” Def. Ex. 4 at 4.

      One year later, on September 19, 2017, the U.S. Department of Justice (DOJ)
Office of Public Affairs published a press release about this lawsuit and two others.
Def. Ex. 3. The press release describes the allegations in the lawsuits and provides:



                                          36
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 37 of 53 PageID 2726



      “The Justice Department is committed to preserving the integrity of our
      nation’s immigration system, and in particular, the asylum and
      naturalization processes,” said Acting Assistant Attorney General Chad
      A. Reader of the Justice Department’s Civil Division. “The civil
      complaints charge that defendants in these cases exploited our
      immigration system and unlawfully secured the ultimate immigration
      benefit of naturalization. The filing of these cases sends a clear message
      to immigration fraudsters—if you break our immigration laws, we will
      prosecute you and denaturalize you.”

      The three cases, United States of America v. Parvez Manzoor Khan
      (M.D. Fla.); United States of America v. Rashid Mahmood (D. Conn.);
      and United States of America v. Baljinder Singh (D.N.J.) were referred
      to the Department of Justice by USCIS and identified as part of
      Operation Janus. A Department of Homeland Security initiative,
      Operation Janus identified about 315,000 cases where some fingerprint
      data was missing from the centralized digital fingerprint repository.
      Among those cases, some may have sought to circumvent criminal
      record and other background checks in the naturalization process. These
      cases are the result of an ongoing collaboration between the two
      departments to investigate and seek denaturalization proceedings
      against those who obtained citizenship unlawfully.

      “Naturalization is one of the most sacred honors bestowed by our
      nation,” said Acting USCIS Director James W. McCament. “USCIS
      takes great care and responsibility in determining to refer a case for
      denaturalization proceedings. We do so to send the strong message that
      individuals who seek to defraud the United States by obtaining
      naturalization unlawfully will be targeted to have their U.S. citizenship
      stripped. I am grateful for the USCIS team who devoted countless hours
      to the painstaking work of uncovering fraud in each of these cases.”

Def. Ex. 3 at 3.

G.    Other

        A-Files ordinarily are consolidated when officials verify the files are for the
same person. Doc. 52 at 233. Khan did not have a consolidated A-File. Doc. 52 at 233.

      Khan remains a naturalized U.S. citizen. Doc. 41 ¶ 78. He is a truck driver for
Suhail Khan and lives in Branford, Florida. Doc. 52 at 17, 257, 287, 290. He remains
married to Ms. Khan and has two children born in the United States (one to Ms.



                                          37
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 38 of 53 PageID 2727



Khan) and three grandchildren in the United States. Doc. 52 at 17, 249, 251; Jt. Exs.
1 & 2 at 161, 179.

III.   Conclusions of Law 39

A.     8 U.S.C. § 1451(a)

       The law under which the government sues, 8 U.S.C. § 1451(a), provides:

       It shall be the duty of the United States attorneys for the respective
       districts, upon affidavit showing good cause therefor, to institute
       proceedings in any district court of the United States in the judicial
       district in which the naturalized citizen may reside at the time of
       bringing suit, for the purpose of revoking and setting aside the order
       admitting such person to citizenship and canceling the certificate of
       naturalization on the ground that such order and certificate of
       naturalization were illegally procured or were procured by
       concealment of a material fact or by willful misrepresentation,
       and such revocation and setting aside of the order admitting such person
       to citizenship and such canceling of certificate of naturalization shall be
       effective as of the original date of the order and certificate,
       respectively[.]

8 U.S.C. § 1451(a) (emphasis added). Thus, there are two grounds on which U.S.
Attorneys must institute denaturalization proceedings: (1) naturalization was
illegally procured; and (2) naturalization was procured by concealment of a material
fact or by willful misrepresentation. Id. Here, the government proceeds on both
grounds, and on the illegal-procurement ground, under two theories. 40




       39This   section includes mixed findings of fact and conclusions of law.
       40In his pretrial statement, Khan suggested a statute-of-limitations defense based on
the five-year statute of limitations in 28 U.S.C. § 2462, Doc. 44 at 10, but in his closing
argument, his lawyer explained he is not pursuing the defense, Doc. 62 at 50–52. Because
Khan has abandoned the defense, the Court need not address it. The Court observes the
argument the statute of limitations in § 2462 governs actions under § 1451(a) has been
rejected elsewhere. See, e.g., United States v. Phattey, 943 F.3d 1277, 1282–83 (9th Cir. 2019).


                                               38
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 39 of 53 PageID 2728



B.    Burden of Proof

      “[T]he right to acquire American citizenship is a precious one.” Fedorenko v.
United States, 449 U.S. 490, 505 (1981). “[O]nce citizenship has been acquired, its
loss can have severe and unsettling consequences.” Id.

      Considering the importance of the right at stake, the government has a “heavy
burden of proof in a proceeding to divest a naturalized citizen of his citizenship.”
Costello v. United States, 365 U.S. 265, 269 (1961). The evidence must be “clear,
unequivocal, and convincing” and “cannot … leave[] the issue in doubt.”
Schneiderman v. United States, 320 U.S. 118, 125 (1943) (citation and internal
quotation marks omitted). The Supreme Court has likened the standard to the
beyond-a-reasonable-doubt standard in a criminal case. Klapprott v. United States,
335 U.S. 601, 612 (1949). “Any less exacting standard would be inconsistent with the
importance of the right that is at stake[.]” Fedorenko, 449 U.S. at 505–06. Indeed, “in
reviewing denaturalization cases, [the Supreme Court has] carefully examined the
record” itself. Id. at 505 (citing Costello, 365 U.S. 265, Chaunt v. United States, 364
U.S. 350 (1960), Nowak v. United States, 356 U.S. 660 (1958), and Baumgartner v.
United States, 322 U.S. 665 (1944)).

      “At the same time, … there must be strict compliance with all the
congressionally imposed prerequisites to the acquisition of citizenship.” Id. at 506.
Failure to comply with a prerequisite “renders the certificate of citizenship ‘illegally
procured,’ and naturalization that is unlawfully procured can be set aside” under
§ 1451(a). Id.

      If the government satisfies its burden, the court “lack[s] equitable discretion to
refrain from entering a judgment of denaturalization[.]” Id. at 517; accord United
States v. Jean-Baptiste, 395 F.3d 1190, 1192 (11th Cir. 2005). The Supreme Court has
explained,

      An alien who seeks political rights as a member of this nation can


                                          39
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 40 of 53 PageID 2729



      rightfully obtain them only upon terms and conditions specified by
      Congress. Courts are without authority to sanction changes or
      modifications; their duty is rigidly to enforce the legislative will in
      respect of a matter so vital to the public welfare.

      …

      No alien has the slightest right to naturalization unless all statutory
      requirements are complied with; and every certificate of citizenship
      must be treated as granted upon condition that the government may
      challenge it … and demand its cancelation unless issued in accordance
      with such requirements. If procured when prescribed qualifications
      have no existence in fact, it is illegally procured; a manifest mistake by
      the judge cannot supply these nor render their existence nonessential.

United States v. Ginsberg, 243 U.S. 472, 474–75 (1917). “[I]nsistence on strict
compliance with the [prerequisites] is simply an acknowledgment … that Congress
alone has the constitutional authority to prescribe rules for naturalization, and the
courts’ task is to assure compliance with the particular prerequisites to the
acquisition of U.S. citizenship by naturalization legislated to safeguard the integrity
of this priceless treasure.” Fedorenko, 449 U.S. at 506–07 (footnote, internal
quotation marks, and quoted authority omitted).

      In his proposed conclusions of law, Khan reasserts equitable arguments he
made during the summary-judgment proceedings: the government is blameworthy
for failing to conduct a proper fingerprint check when it processed his applications;
and the government unreasonably delayed suing, causing loss of unidentified
“substantial exculpatory evidence.” Doc. 58 at 15; see Def. Exs. 3, 4. The Court rejects
these arguments for the same reasons it rejected them before: equitable defenses are
unavailable in a denaturalization proceeding. See Doc. 41 at 42, 55; see also
Fedorenko, 449 U.S. at 517; Jean-Baptiste, 395 F.3d at 1192.




                                          40
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 41 of 53 PageID 2730



C.     Grounds

1.     Illegal Procurement Based on Ineligibility Based on Lack of Good Moral
       Character

       The   government     seeks Khan’s denaturalization on the              ground his
naturalization was illegally procured because he was ineligible to naturalize due to
his lack of good moral character during the pertinent time period. Doc. 1 ¶¶ 44–53
(count one). The government contends he lacked good moral character during that
period because he had provided false testimony during his N-400 interview with
Pellechia. Doc. 1 ¶¶ 47–48.

       No person may be naturalized unless he “has been and still is a person of good
moral character” from the five years immediately preceding the date of filing his N-
400 (or from the three years immediately preceding the date of filing his N-400 if his
spouse is a U.S. citizen and he has been living in marital union with his spouse during
that time period) to his admission to citizenship. 8 U.S.C. §§ 1427(a), 1430(a); 8 C.F.R.
§§ 316.2(a)(7), 316.10(a), 319.1(a).

       An applicant may not be regarded as or found to be a person with good moral
character if, during the pertinent time period, he has given “false testimony for the
purpose of obtaining” an immigration or naturalization benefit. 41 8 U.S.C.
§ 1101(f)(6); 8 C.F.R. § 316.10(b)(2)(vi). The primary purpose of the requirement “is
not … to prevent false pertinent data from being introduced into the naturalization




       41Conduct   outside the three- or five-year period may be considered under some
circumstances: “In determining whether the applicant has sustained the burden of
establishing good moral character and the other qualifications for citizenship specified in
subsection (a) of this section, the Attorney General shall not be limited to the applicant’s
conduct during the five years preceding the filing of the application, but may take into
consideration as a basis for such determination the applicant’s conduct and acts at any time
prior to that period.” 8 U.S.C. § 1427(e). Here, the government does not ask the Court to
consider anything beyond the three-year period.


                                            41
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 42 of 53 PageID 2731



process, but to identify lack of good moral character.” United States v. Kungys, 485
U.S. 759, 780 (1988).

      The false testimony (1) must be oral (neither a written statement nor a
concealment qualifies), (2) must be made under oath, and (3) must be made with the
subjective intent to obtain an immigration benefit. Id. at 779–80; 8 C.F.R.
§ 316.10(b)(2)(vi). The testimony need not be material “in the sense that if given
truthfully it would have rendered [the applicant] ineligible for benefits.” 8 C.F.R.
§ 316.10(b)(2)(vi); see also Kungys, 485 U.S. at 780.

      “It is only dishonesty accompanied by [subjective intent to obtain an
immigration benefit] that Congress found morally unacceptable.” Kungys, 485 U.S.
at 780 (quoted authority omitted). “Willful misrepresentations made for other
reasons, such as embarrassment, fear, or a desire for privacy, [are not] sufficiently
culpable to brand the applicant as someone who lacks good moral character.” Id.
(quoted authority omitted).

      Whether someone had possessed the subjective intent to obtain an immigration
benefit is a question of fact that must be proven by clear, unequivocal, and convincing
evidence that does not leave the issue in doubt. Id. at 781. Although the testimony
need not be material, “it will be relatively rare that the Government will be able to
prove that a misrepresentation that does not have the natural tendency to influence
the decision regarding immigration or naturalization benefits was nonetheless made
with the subjective intent of obtaining those benefits.” Id. at 780–81.

      Here, the government concedes the shorter three-year period applies, Doc. 57
at 29–30 & n.7, making the pertinent time period December 12, 2002 (three years
before December 12, 2005, when Khan filed his N-400, Doc. 41 ¶ 64; Pl. Ex. 7), to July
3, 2006 (the date on which he took the oath of allegiance and became a U.S. citizen,
Doc. 41 ¶ 77; Jt. Exs. 1 & 2 at 89, 332).

      The government has satisfied its burden, showing by clear, unequivocal, and


                                            42
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 43 of 53 PageID 2732



convincing evidence that, during the pertinent time period, Khan falsely gave oral
testimony under oath with the subjective intent to obtain an immigration benefit,
which means he lacked good moral character during the pertinent time period,
making him ineligible to naturalize and his citizenship illegally procured.

        On May 31, 2006, while under oath during his N-400 interview with Pellechia,
Khan orally gave false testimony in at least four ways. First, Khan told Pellechia he
had never been detained by any law enforcement officer (including INS and military
officers) for any reason except when police officers briefly detained him after his
arrest on the charge of soliciting a prostitute in Miami in 1995. His testimony was
false. He had been detained by immigration officers for a month upon his arrival in
the United States in Los Angeles in 1991.

        Second, Khan told Pellechia he had never given false or misleading
information to any U.S. government official while applying for any immigration
benefit. His testimony was false. He gave false or misleading information to a U.S.
government official in his I-485; specifically, that he had entered the United States
in Miami in December 1990 (he entered the United States in Los Angeles in December
1991) and that he had never sought to procure or procured a visa, other
documentation, entry into the U.S., or any other immigration benefit by fraud or
willful misrepresentation of a material fact (he had altered and presented
Mohammad Akhtar’s passport to gain initial entry into the United States). 42

        Third, Khan told Pellechia he had never lied to any U.S. government official



       42The  government asks the Court to find Khan “indicated that he had never been
subject to exclusion proceedings” on his I-485. Doc. 57 at 32. The Court declines to make that
finding because the I-485 signed by Khan asks not whether an applicant has ever been
subject to exclusion proceedings but whether he had “ever been deported from the U.S., or
removed from the U.S. at government expense, excluded within the past year” or is “now in
exclusion or deportation proceedings.” Jt. Exs. 1 & 2 at 143 (Part 3, Question 9).
       The government does not ask the Court to find other aspects of Khan’s testimony false.
See generally Doc. 57 at 29–33. The Court therefore declines to do so.


                                             43
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 44 of 53 PageID 2733



to gain entry or admission into the United States. His testimony was false. He altered
Mohammad Akhtar’s passport and lied to a U.S. government official when he
presented it, with its visa, as his own to gain entry into the United States.

       And fourth, Khan told Pellechia he had never applied for any kind of relief
from removal, exclusion, or deportation. His testimony was false. Exclusion
proceedings had been initiated against him, and to avoid exclusion, he applied for
asylum.

      Khan made those false statements with the subjective intent to obtain an
immigration benefit (citizenship), and any testimony to the contrary is not credible.
His statements were many, and they concerned important matters. He understood
what Pellechia had asked, he understood and remembered the truth (the
circumstances of his entry, his parole, and his unrealized request for asylum), and he
did not act out of embarrassment (he did, after all, admit a criminal charge at least
as embarrassing). At the time he made the statements, he had lived here for fourteen
years, worked as a taxicab driver here for many of those years, met and married a
U.S. citizen who speaks only English, had two children here, paid a preparer to help
him with the paperwork, and passed the English test for citizenship. He knew
Pellechia was conducting a formal interview and that she would use his answers to
decide whether his N-400 would be approved. At the end of the interview, he
intentionally signed his N-400, attesting under penalty of perjury its contents were
true and correct to the best of his knowledge and belief.

      In his proposed conclusions of law, Khan reasserts the unsuccessful argument
he made during summary-judgment proceedings: the government cannot prove oral
testimony without producing transcripts of the testimony. Doc. 58 at 14. The Court
again rejects the argument. See Doc. 41 at 55. Pellechia’s testimony and marks on his
N-400 prove he provided oral testimony. Cf. United States v. Puerta, 982 F.2d 1297,
1301 n.2 (9th Cir. 1992) (in criminal action under 18 U.S.C. § 1425(a), finding
examiner’s testimony and marks on N-400 proved defendant had orally testified).


                                          44
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 45 of 53 PageID 2734



      Khan lacked good moral character during the pertinent time period because he
provided false testimony during his interview with Pellechia and was thus ineligible
to naturalize. Under § 1451(a), the order admitting Khan to citizenship and his
certificate of naturalization must be revoked and set aside because they were illegally
procured.

2.    Illegal Procurement Based on Ineligibility Based on Unlawful Admission for
      Permanent Residence

      The government also seeks Khan’s denaturalization on the ground his
naturalization was illegally procured because he was ineligible to naturalize due to
the absence of lawful permanent-resident status. Doc. 1 ¶¶ 54–62 (count two). The
government contends he was inadmissible for that status because he had procured
an immigration benefit (adjustment of status) by fraud or willful misrepresentation.
Doc. 1 ¶¶ 54–62.

      No person may be naturalized “unless he has been lawfully admitted to the
United States for permanent residence[.]” 8 U.S.C. § 1429; accord 8 C.F.R.
§ 316.2(a)(2). “[L]awfully admitted for permanent residence” means “the status of
having been lawfully accorded the privilege of residing permanently in the United
States as an immigrant in accordance with the immigration laws[.]” 8 U.S.C.
§ 1101(a)(20). This definition means not just that the person was granted lawful-
permanent-resident status but also that the grant of that status was in substantive
compliance with the immigration laws. Savoury v. U.S. Att’y Gen., 449 F.3d 1307,
1317 (11th Cir. 2006).

      “The status of an alien who was inspected and admitted or paroled into the
United States … may be adjusted by the Attorney General, in his discretion … to that
of an alien lawfully admitted for permanent residence” if: “(1) the alien makes an
application for such adjustment, (2) the alien is eligible to receive an immigrant visa
and is admissible to the United States for permanent residence, and (3) an immigrant
visa is immediately available to him at the time his application is filed.” 8 U.S.C.


                                          45
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 46 of 53 PageID 2735



§ 1255(a); accord 8 C.F.R. § 245.1(a).

      Under 8 U.S.C. § 1182(a)(6)(C)(i), “Any alien who, by fraud or willfully
misrepresenting a material fact, seeks to procure (or has sought to procure or has
procured) a visa, other documentation, or admission into the United States or other
benefit … is inadmissible.” 8 U.S.C. § 1182(a)(6)(C)(i); accord 22 C.F.R. § 40.63.
Application of § 1182(a)(6)(C)(i) requires: (1) fraud or willful misrepresentation (2) of
a material fact (3) to procure an immigration benefit. 8 U.S.C. § 1182(a)(6)(C)(i).
Under some circumstances, the Attorney General in his discretion may waive the
application of the fraud-or-willful-misrepresentation provision. See 8 U.S.C.
§ 1182(a)(9)(B)(v) (detailing waiver requirements).

      A misrepresentation is willful if made deliberately and with knowledge of its
falsity. Azim v. U.S. Att’y Gen., 314 F. App’x 193, 194 (11th Cir. 2008) (addressing
willfulness for § 1182(a)(6)(C)(i) and relying on In re Healy & Goodchild, 17 I. & N.
Dec. 22, 28 (BIA 1979), and In re S & B-C-, 9 I. & N. Dec. 436, 445 (BIA 1960, A.G.
1961)). “Willfully” may be distinguished from “accidentally, inadvertently, or in a
good faith belief that the factual claims are true.” U.S. Citizenship & Immigration
Services, Policy Manual, Vol. 8, Part J, Ch. 3, § D.1; accord Emokah v. Mukasey, 523
F.3d 110, 116 (2d Cir. 2008) (addressing willfulness for § 1182(a)(6)(C)(i)). Willfulness
does not require intent to deceive. Ortiz-Bouchet v. U.S. Att’y Gen., 714 F.3d 1353,
1356–57 (11th Cir. 2013) (addressing willfulness for § 1182(a)(6) and relying on
Matter of Kai Hing Hui, 15 I. & N. Dec. 288, 290 (BIA 1975)); see also United States
v. Ahmed, 735 F. App’x 863, 868 (6th Cir. 2018) (addressing willfulness for § 1451(a)
and citing several appellate cases to support that a misrepresentation is willful if
made deliberately and with knowledge of its falsity and willfulness and does not
require intent to deceive).




                                           46
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 47 of 53 PageID 2736



       A fact is material if it has a “natural tendency to influence” the immigration
decision. See Kungys, 485 U.S. at 772 (addressing materiality under § 1451(a)). 43 To
determine the natural tendency of a misrepresentation to affect the decision, “what
is relevant is what would have ensued from official knowledge of the misrepresented
fact[.]” Id. at 775.

       The government has satisfied its burden, showing by clear, unequivocal, and
convincing evidence that Khan willfully misrepresented material facts to procure an
immigration benefit (permanent-resident status), making him inadmissible, making
him not lawfully admitted as a permanent resident, making him ineligible to
naturalize, and making his citizenship illegally procured.

       To procure permanent-resident status, Khan misrepresented he had entered
the United States in Miami in December 1990 (he entered the United States in Los
Angeles in December 1991), he had entered without inspection (he did not enter
without inspection and was paroled), and he had never sought to procure or procured
a visa, other documentation, entry into the U.S., or any other immigration benefit by
fraud or willful misrepresentation of a material fact (he had sought to procure entry
into the United States by misrepresenting he was Mohammad Akhtar and sought
asylum by misrepresenting personal identifiers). 44



       43The parties do not contend or present any reason why the standards for willfulness
and materiality under § 1182(a)(6)(C)(i) and § 1451(a) should be different, and the Court
discerns no such reason. See United States v. Golding, 162 F. Supp. 3d 1285, 1294 (S.D. Fla.
2016) (accepting government’s position that standard for materiality under § 1182(a)(6)(C)(i)
and § 1451(a) is same and discerning no reason why they should be different considering both
statutes pertain to whether applicant misrepresented material fact in application for
immigration benefit).
       44The I-485 asks, “9. Have you ever been deported from the U.S., or removed from the
U.S. at government expense, excluded within the past year, or are you now in exclusion or
deportation proceedings?” Jt. Exs. 1 & 2 at 143 (Part 3, Question 9); Pl. Ex. 8 at 3 (Part 3,
Question 9). The government asks to Court to find Khan willfully misrepresented “he was
not in exclusion or deportation proceedings” by answering no. Doc. 57 at 35. Khan contends
he “was unaware of such when he answered no.” Doc. 58 at 23. The Court declines to make
the finding requested by the government. While the Court finds not credible Khan’s


                                             47
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 48 of 53 PageID 2737



       Khan made the misrepresentations willfully, and any testimony to the
contrary is not credible. Like his false statements during his interview with Pellechia
for his N-400, his misrepresentations in his I-485 were many, and they concerned
important matters. He understood the questions, and he understood and remembered
the truth. At the time he made the statements, he had lived here for seven years,
worked here for some of those years, met and married a U.S. citizen who speaks only
English, and paid a preparer to help him with the paperwork. He intentionally signed
his I-485 under penalty of perjury, attesting the information he provided was true
and correct.

       Khan’s misrepresentations were material because they had a natural tendency
to influence the examiner, who was tasked with determining his admissibility and
thus eligibility for permanent-resident status. See 8 U.S.C. § 1182(a)(6)(C)(i); cf.
Esposito v. INS, 936 F.2d 911, 912 n.1 (7th Cir. 1991) (explaining, in context of 8
U.S.C. § 1182(a)(19), “It is crystal clear that an individual who knowingly enters the
United States on a false passport has engaged in willful fraud and misrepresentation
of material fact.”).

       Khan was ineligible to naturalize due to the absence of lawful admission for
permanent residence. Under § 1451(a), the order admitting Khan to citizenship and
his certificate of naturalization must be revoked and set aside because they were
illegally procured..

3.     Procurement by Concealment of a Material Fact or by Willful Misrepresentation

       The government also seeks Khan’s denaturalization on the ground he procured
his citizenship by concealment of a material fact or by willful misrepresentation. Doc.
1 ¶¶ 63–69 (count three). The government contends he concealed or willfully




testimony that he thought he was granted asylum, the status of his exclusion proceedings,
which had begun seven years before he filed his I-485, may well have been unclear to him.


                                           48
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 49 of 53 PageID 2738



misrepresented facts on his N-400. Doc. 1 ¶¶ 65–66.

      For denaturalization under § 1451(a) based on procurement of naturalization
by concealment or misrepresentation, the government must establish “four
independent requirements”: (1) the naturalized citizen misrepresented or concealed
a fact, (2) the misrepresentation or concealment was willful, (3) the fact was material,
and (4) the naturalized citizen procured citizenship because of the misrepresentation.
Kungys, 485 U.S. at 767. The primary purpose of the law is “to prevent false pertinent
data from being introduced into the naturalization process []and to correct the result
of the proceedings where that has occurred.” Id. at 780.

      Procurement is analytically distinct from materiality. Id. at 776. “The
requirement demands, first of all, that citizenship be obtained as a result of the
application process in which the misrepresentations or concealments were made.” Id.
at 776. Beyond that, “one who obtained his citizenship in a proceeding where he made
material   misrepresentations was presumably          disqualified,” but,   given the
“importance of the rights at stake,” can rebut the presumption by showing, “through
a preponderance of the evidence, that the statutory requirement as to which the
misrepresentation had a natural tendency to produce a favorable decision was in fact
met.” Id. at 777. The presumption does not arise, however, unless the government
produces evidence sufficient to raise a “fair inference of ineligibility.” Id. at 784
(Brennan J., concurring and providing narrowest holding of fragmented decision); see
United States v. Pirela Pirela, 809 F.3d 1195, 1200 & n.2 (11th Cir. 2015) (explaining
holding of Kungys in context of 18 U.S.C. § 1546(a), which criminalizes fraud and
misuse of visas and other documents); United States v. Latchin, 554 F.3d 709, 714
(7th Cir. 2009) (explaining holding of Kungys in context of 18 U.S.C. § 1425(a), which
criminalizes unlawful procurement of citizenship or naturalization).

      “[A] person whose lies throw investigators off a trail leading to disqualifying
facts gets her citizenship by means of those lies—no less than if she had denied the
damning facts at the very end of the trail.” Maslenjak v. United States, 137 S. Ct.


                                          49
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 50 of 53 PageID 2739



1918, 1929 (2017) (discussing § 1451(a) in context of § 1425(a)). An “investigation-
based theory” requires two showings: (1) “the misrepresented fact was sufficiently
relevant to one or another naturalization criterion that it would have prompted
reasonable officials, ‘seeking only evidence concerning citizenship qualifications,’ to
undertake further investigation”; and (2) “the investigation ‘would predictably have
disclosed’ some legal disqualification.” Id. (quoting Kungys, 485 U.S. at 774).

      Here, too, the government has satisfied its burden, showing by clear,
unequivocal, and convincing evidence that Khan is a naturalized citizen who willfully
misrepresented or concealed material facts and procured citizenship because of them.

      In his N-400, Khan misrepresented or concealed he had used no other names
(he had used Mohammad Akhtar and Jaweed Khan). He misrepresented or concealed
he had never been detained by any INS officer (he was detained by immigration
officers for a month upon his arrival in the United States in 1991). He misrepresented
or concealed he had never given false or misleading information to any U.S.
government official while applying for any immigration benefit or to prevent
deportation, exclusion, or removal (he did so in his I-589 to gain asylum and in his I-
485 to change his status to permanent resident). He misrepresented or concealed he
had never lied to any U.S. government official to gain entry or admission into the
United States (he altered Mohammad Akhtar’s passport and lied to a U.S.
government official when he presented it as his own to gain entry into the United
States). And he misrepresented or concealed he had never applied for any kind of
relief from removal, exclusion, or deportation (he had applied for asylum to avoid
exclusion).

      Khan made the misrepresentations or concealments willfully, and any
testimony to the contrary is not credible. Like his false statements during his
interview with Pellechia, and like his misrepresentations in his I-485, his
misrepresentations in his N-400 were many, and they concerned important matters.
He understood the questions, and he understood and remembered the truth. At the


                                          50
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 51 of 53 PageID 2740



time he made the misrepresentations, he had lived here for thirteen years, worked as
a taxicab driver here for many of those years, met and married a U.S. citizen who
speaks only English, had two children here, and paid a preparer to help him with the
paperwork. He understood his N-400 would be used to make the decision on whether
he could be naturalized. He intentionally signed his N-400, attesting under penalty
of perjury the application was true and correct.

      Khan’s misrepresentations or concealments were material because they had a
natural tendency to influence the naturalization decision. As Pellechia explained, had
Khan revealed the truth in his N-400, she would have investigated further to
determine if he met the statutory requirements for naturalization, including
possessing the status of lawful permanent resident, instead of granting his N-400 on
the spot. The investigation predictably would have disclosed the legal disqualification
of the absence of lawful-permanent-resident status.

      On procurement, that Khan was actually ineligible to naturalize is fair to infer.
At a minimum, as Pellechia explained, his failure to disclose his use of the altered
passport and his INS detention on his I-485 would have indicated to her he is not a
lawful permanent resident, warranting denial of his N-400 as “inadmissible at
adjustment.” Doc. 52 at 238.

      In his proposed conclusions of law, Khan argues he was eligible to adjust his
status to permanent resident because he was paroled into the United States and was
in a bona fide marriage to a U.S. citizen. Doc. 58 at 6, 16, 22. He further argues the
immigration judge should have permitted him to reopen his exclusion proceedings
because he had received no notice to appear and his lawyer had been ineffective. Doc.
58 at 8–14. Khan’s arguments do not prevent denaturalization; he still would have
been found inadmissible even considering his parole, his bona fide marriage to a U.S.
citizen, and any ability to have reopened his exclusion proceedings.

      Khan argues even if the government’s allegations are true, the government



                                          51
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 52 of 53 PageID 2741



failed to show a negative effect on his I-485 or his N-400 because Pellechia would
need to review his entire A-File to determine if he had been properly approved for his
I-485 and his N-400. Doc. 58 at 21. Khan’s argument fails because it misconstrues
the standards for materiality and procurement. See Kungys, 485 U.S. at 772.

      Khan argues the evidence shows he tried to enter the United States using
someone else’s passport—not that he fraudulently procured a visa—and therefore
fails to show he falsely answered question 10 on his I-485 asking whether he, by fraud
or willful misrepresentation of a material fact, ever sought to procure, or procured, a
visa. Doc. 58 at 24. Khan’s argument does not change the result; question 10 includes
—besides a visa—“other documentation, entry into the U.S., or any other
immigration benefit.” See Jt. Exs. 1 & 2 at 143 (Part 3, Question 10); Pl. Ex. 8 at 3
(Part 3, Question 10).

      Under § 1451(a), the order admitting Khan to citizenship and his certificate of
naturalization must be revoked and set aside because they were procured by
concealment of a material fact or by willful misrepresentation.




                                          52
Case 3:17-cv-00965-PDB Document 65 Filed 04/03/20 Page 53 of 53 PageID 2742



IV.   Conclusion

      Khan illegally procured the order admitting him to citizenship and certificate
of naturalization and procured them by concealment of a material fact or by willful
misrepresentation. The Court will separately enter an order revoking and setting
aside the order and certificate in accordance with § 1451(a). 45

      Ordered in Jacksonville, Florida, on April 3, 2020.




c:    Counsel of Record




      45During     closing arguments, the government explained Khan’s status upon
denaturalization reverts to permanent-resident status, which can be lost only through
rescission, which has a five-year statute of limitations from the date of adjustment (here,
November 7, 2001), see 8 U.S.C. § 1256(a), or through Khan’s voluntary absence from the
country for an extended time. Doc. 62 at 20–21. The government further explained the belief
the Judge Daniel’s order is no longer valid because it was considered executed when Khan
left the country for travel. Doc. 62 at 21–22.


                                            53
